UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (92.6%)(a) Shares Value Airlines (1.0%) Turk Hava Yollari (Turkey) 92,227 $293,444 Automotive (2.0%) Dongfeng Motor Group Co., Ltd. (China) 78,000 119,771 Ford Otomotiv Sanayi AS (Turkey) 38,637 215,866 PT Astra International TbK (Indonesia) 75,500 258,594 Banking (16.2%) Banco do Brasil SA (Brazil) 15,100 265,863 Bank of Baroda (India) 11,893 133,710 Bank of China Ltd. (China) 895,000 504,678 Bank Mandiri Persero Tbk PT (Indonesia) 458,000 215,786 Bank Rakyat Indonesia (Indonesia) 486,000 380,773 China Construction Bank Corp. (China) 991,000 882,329 First Gulf Bank PJSC (United Arab Emirates) (NON) 66,690 308,147 Industrial & Commercial Bank of China (China) 1,035,000 874,765 Itau Unibanco Banco Multiplo SA ADR (Preference) (Brazil) 9,750 216,938 Qatar National Bank SAQ (Qatar) (NON) (FWC) 4,912 211,449 Sberbank RF (Russia) 88,874 210,787 Standard Bank Investment Corp., Ltd. (South Africa) 28,585 370,907 Turkiye Garanti Bankasi AS (Turkey) 92,433 315,446 Coal (1.2%) Banpu PCL (Thailand) 10,386 169,453 Indo Tambangraya Megah PT (Indonesia) 62,500 189,915 Commercial and consumer services (4.1%) Bidvest Group, Ltd. (South Africa) 25,584 414,263 Daum Communications Corp. (South Korea) (NON) 8,253 445,168 Imperial Holdings, Ltd. (South Africa) 33,768 368,665 Construction (0.8%) Asia Cement China Holdings Corp. (China) 403,500 230,131 Consumer goods (2.6%) Amorepacific Corp. (South Korea) 414 305,941 Hypermarcas SA (Brazil) (NON) 11,400 242,291 Oriflame Cosmetics SA SDR (Russia) 4,219 249,132 Consumer staples (1.0%) Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 72,930 305,180 Electric utilities (1.1%) Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Class B (Preference) (Brazil) 17,718 343,255 Electronics (6.6%) AU Optronics Corp. (Taiwan) 362,000 372,488 Coretronic Corporation (Taiwan) 232,000 295,698 Hon Hai Precision Industry Co., Ltd. (Taiwan) 167,100 706,466 Samsung Electronics Co., Ltd. (South Korea) 1,006 623,125 Engineering and construction (3.2%) Arabtec Holding Co. (United Arab Emirates) (NON) 321,930 244,864 Aveng, Ltd. (South Africa) 58,179 290,994 Heerim Architects & Planners (South Korea) 23,562 216,890 Zhejiang Expressway Co., Ltd. (China) 208,000 203,174 Financial (1.8%) Shinhan Financial Group Co., Ltd. (South Korea) (NON) 14,170 555,268 Food (1.4%) BRF Brasil Foods SA (NON) 6,539 152,800 Indofood Sukses Makmur Tbk PT (Indonesia) 841,500 273,966 Homebuilding (1.0%) Desarrolladora Homex SA de CV ADR (Mexico) (NON) 8,800 306,064 Household furniture and appliances (0.9%) Steinhoff International Holdings, Ltd. (South Africa) (NON) 113,839 277,201 Insurance (1.9%) China Life Insurance Co. (Taiwan) (NON) 299,621 208,174 Dongbu Insurance Co., Ltd. (South Korea) 12,970 373,791 Machinery (1.5%) China National Materials Co., Ltd. (China) 619,000 454,478 Metals (9.9%) Cia de Minas Buenaventura SA ADR (Peru) 7,214 289,642 Evraz Group SA GDR (Russia) 9,178 228,448 Kazakhmys PLC (United Kingdom) (NON) 11,165 229,365 POSCO (South Korea) 721 346,110 Sterlite Industries (India), Ltd. (India) 11,229 207,004 Sterlite Industries (India), Ltd. ADR (India) 14,659 269,139 Vale SA ADR (Brazil) 21,200 607,804 Vale SA ADR (Preference) (Brazil) 21,005 514,623 Welspun-Gujarat Stahl, Ltd. (India) 42,577 253,988 Xingda International Holdings, Ltd. (China) 75,000 33,291 Oil and gas (11.6%) Cairn Energy PLC (United Kingdom) (NON) 6,843 347,581 CNOOC, Ltd. (China) 385,000 593,164 Gazprom (Russia) 74,435 435,603 KazMunaiGas Exploration Production GDR (Kazakhstan) 11,892 286,857 Lukoil (Russia) 3,555 206,546 Petroleo Brasileiro SA ADR (Brazil) 11,438 586,541 Petroleo Brasileiro SA ADR (Preference) (Brazil) 15,275 688,292 Rosneft Oil Co. GDR (Russia) (NON) 45,000 367,283 Pharmaceuticals (0.8%) Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,362 230,270 Real estate (5.2%) Agile Property Holdings, Ltd. (China) 226,000 311,451 Aldar Properties PJSC (United Arab Emirates) (NON) 255,897 348,428 Beijing Capital Land, Ltd. (China) 356,000 188,340 JHSF Participacoes SA (Brazil) 112,311 226,542 PDG Realty SA Empreendimentos e Participacoes (Brazil) 32,346 331,754 Renhe Commercial Holdings Co., Ltd. (China) 774,000 154,804 Retail (3.8%) 361 Degrees International, Ltd. (China) 535,000 282,349 361 Degrees International, Ltd. 144A (China) 63,000 33,249 CJ Home Shopping Co., Ltd. (South Korea) 5,592 401,215 Hyundai Department Store Co., Ltd. (South Korea) 1,571 154,073 Lotte Shopping Co., Ltd. (South Korea) 933 288,954 Semiconductor (2.1%) Advanced Semiconductor Engineering Inc. (Taiwan) 319,000 253,371 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 205,889 391,066 Software (2.2%) HCL Technologies, Ltd. (India) 50,403 365,316 Shanda Games, Ltd. ADR (China) (NON) 29,453 301,599 Telecommunications (4.1%) America Movil SAB de CV ADR Ser. L (Mexico) 9,023 436,533 China Mobile, Ltd. (China) 36,500 341,931 Mobile Telesystems ADR (Russia) 8,877 444,560 Telephone (1.1%) Qatar Telecom Q-Tel QSC (Qatar) (NON) 7,942 322,987 Transportation (0.8%) DP World, Ltd. (United Arab Emirates) 621,367 227,420 Trucks and parts (1.4%) Hyundai Mobis (South Korea) 3,397 435,438 Water Utilities (1.3%) Guangdong Investment, Ltd. (China) 688,000 382,627 Total common stocks (cost $24,673,142) INVESTMENT COMPANIES (1.8%)(a) Shares Value iPath MSCI India Index ETN (NON) 8,850 $543,390 Total investment companies (cost $489,399) SHORT-TERM INVESTMENTS (3.7%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 1,129,819 $1,129,819 Total short-term investments (cost $1,129,819) TOTAL INVESTMENTS Total investments (cost $26,292,360) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Fixed payments Total return Termination received (paid) by received by Unrealized Swap counterparty Notional amount date fund per annum or paid by fund appreciation UBS, AG Units 567 6/28/10 (3 month USD- MSCI 10 year $16,214 LIBOR-BBA) Total Return Net Emerging Markets India USD Index Total Key to holding's abbreviations ADR American Depository Receipts ETN Exchange Traded Notes GDR Global Depository Receipts PJSC Public Joint Stock Company SDR Swedish Depository Receipts NOTES (a) Percentages indicated are based on net assets of $30,163,604. (b) The aggregate identified cost on a tax basis is $26,445,966, resulting in gross unrealized appreciation and depreciation of $3,822,087 and $651,198, respectively, or net unrealized appreciation of $3,170,889. (NON) Non-income-producing security. (FWC) Forward commitments, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $665 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $7,202,448 and $6,717,721, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At November 30, 2009, liquid assets totaling $59,752 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): China 19.9% Brazil 14.1 South Korea 14.0 Taiwan 7.5 Russia 7.2 South Africa 5.8 United States 5.6 Indonesia 4.5 India 4.2 United Arab Emirates 3.8 Mexico 3.5 Turkey 2.8 United Kingdom 1.9 Qatar 1.8 Peru 1.0 Kazakhstan 1.0 Israel 0.8 Thailand 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $200,000 on Total return swap contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund did not had a net liability position on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,751,732 $457,813 $ Capital goods 1,309,980 535,858 Communication services 1,223,024 322,987 Consumer cyclicals 2,289,437 1,275,995 Consumer staples 1,280,178 249,132 Energy 2,227,365 1,643,870 Financial 5,824,966 1,765,164 Health care 230,270 Technology 3,309,129 Transportation 227,420 293,444 Utilities and power 725,882 Total common stocks Investment companies 543,390 Short-term investments 1,129,819 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include swaps. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $16,214 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/09 (Unaudited) SENIOR LOANS (86.8%)(a)(c) Principal amount Value Advertising and marketing services (0.9%) Lamar Media Corp. bank term loan FRN Ser. B, 5 1/2s, 2012 $1,945,946 $1,941,081 Lamar Media Corp. bank term loan FRN Ser. F, 5 1/2s, 2014 995,000 992,513 Automotive (4.3%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.014s, 2014 3,744,652 3,276,566 Dana Corp. bank term loan FRN 7 1/4s, 2015 1,271,645 1,134,943 Federal Mogul Corp. bank term loan FRN Ser. B, 2.178s, 2014 2,215,776 1,668,480 Federal Mogul Corp. bank term loan FRN Ser. C, 2.178s, 2015 1,130,498 851,265 Ford Motor Co. bank term loan FRN Ser. B, 3.287s, 2013 1,988,587 1,742,144 Oshkosh Truck Corp. bank term loan FRN Ser. B, 6.316s, 2013 2,653,498 2,644,654 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 2,110,289 2,103,365 United Components, Inc. bank term loan FRN Ser. D, 2 1/4s, 2012 422,222 386,333 Basic materials (5.2%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.534s, 2014 638,807 624,434 Georgia-Pacific, LLC bank term loan FRN Ser. B, 2.295s, 2013 1,159,910 1,100,894 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 2.563s, 2013 (Netherlands) 177,544 146,829 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 2.563s, 2013 817,315 675,919 Johnsondiversey, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 3,000,000 2,992,500 Lyondell Chemical Co. bank term loan FRN 13s, 2009 (U) 1,000,000 1,033,750 Momentive Performance Materials, Inc. bank term loan FRN 2 1/2s, 2013 995,436 895,063 Nalco Co. bank term loan FRN 6 1/4s, 2016 990,000 996,188 Novelis, Inc. bank term loan FRN Ser. B, 2.269s, 2014 2,112,776 1,876,409 Novelis, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 960,328 852,891 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 2,042,273 2,057,590 Smurfit-Stone Container Corp. bank term loan FRN 4 1/2s, 2010 86,453 84,076 Smurfit-Stone Container Corp. bank term loan FRN 3.059s, 2010 142,857 139,286 Smurfit-Stone Container Corp. bank term loan FRN 2.477s, 2010 430,722 419,954 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 2 1/2s, 2011 98,386 95,681 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 2 1/2s, 2011 185,442 179,763 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 2 1/2s, 2011 56,067 54,350 Solutia, Inc. bank term loan FRN 7 1/4s, 2014 2,236,641 2,262,204 Broadcasting (1.7%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.673s, 2016 1,355,000 1,019,638 Cumulus Media, Inc. bank term loan FRN Ser. B, 4.237s, 2014 582,603 473,729 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 6 1/2s, 2015 1,000,000 1,000,417 Univision Communications, Inc. bank term loan FRN Ser. B, 2.533s, 2014 3,600,000 2,947,500 Building materials (1.7%) Building Materials Holdings Corp. bank term loan FRN 3s, 2014 2,992,488 2,706,705 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 2,846,110 2,843,739 Capital goods (7.2%) Berry Plastics Group, Inc. bank term loan FRN 2.3s, 2015 2,773,851 2,332,346 Blount, Inc. bank term loan FRN Ser. B, 1.994s, 2010 241,560 236,729 Gentek Holding, LLC bank term loan FRN Ser. B, 7s, 2014 2,000,000 2,008,334 Graham Packaging Co., LP bank term loan FRN Ser. B, 2 1/2s, 2011 2,987,585 2,883,020 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.383s, 2014 120,204 89,732 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.256s, 2014 2,033,703 1,518,159 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 1,837,500 1,842,094 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.813s, 2013 3,285,098 3,149,588 Mueller Water Products, Inc. bank term loan FRN Ser. B, 5.781s, 2014 744,285 727,074 Polypore, Inc. bank term loan FRN Ser. B, 2.49s, 2014 962,838 880,996 Rexnord Corp. bank term loan FRN Ser. B, 2.786s, 2013 1,590,902 1,496,773 Sensata Technologies BV bank term loan FRN 2.031s, 2013 (Netherlands) 1,804,056 1,594,334 Sequa Corp. bank term loan FRN 3.881s, 2014 1,588,548 1,372,108 Terex Corp. bank term loan FRN Ser. D, 4.033s, 2013 1,400,000 1,365,000 Wesco Aircraft Hardware Corp. bank term loan FRN 2 1/2s, 2013 1,600,000 1,503,000 Commercial and consumer services (2.4%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 2.743s, 2014 1,049,373 1,027,074 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.279s, 2014 1,685,600 1,505,000 Sabre, Inc. bank term loan FRN 2.491s, 2014 2,221,459 1,887,005 ServiceMaster Co. (The) bank term loan FRN Ser. B, 3.282s, 2014 1,591,509 1,385,939 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 3.282s, 2014 158,491 138,019 Travelport bank term loan FRN Ser. B, 2.781s, 2013 501,300 442,710 Travelport, LLC. bank term loan FRN 2.783s, 2013 113,497 100,232 Travelport, LLC. bank term loan FRN Ser. C, 7.783s, 2013 997,500 998,331 Communication services (8.5%) Atlantic Broadband Finance, LLC bank term loan FRN 6 3/4s, 2013 1,913,572 1,862,543 Atlantic Broadband Finance, LLC bank term loan FRN 2.54s, 2011 71,161 69,263 Cebridge Connections, Inc. bank term loan FRN Ser. B, 2.261s, 2013 2,431,627 2,242,838 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 1,000,000 875,000 Charter Communications, Inc. bank term loan FRN 6 1/4s, 2014 2,945,830 2,722,439 Digicel Group, Ltd. bank term loan FRN 2.813s, 2012 (Jamaica) 1,666,700 1,595,865 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 1,523,044 1,178,455 Insight Midwest, LP bank term loan FRN Ser. B, 2.29s, 2014 1,000,000 933,571 Intelsat Corp. bank term loan FRN Ser. B2, 2.742s, 2011 243,003 225,158 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.742s, 2013 243,078 225,227 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.742s, 2013 243,003 225,158 Intelsat, Ltd. bank term loan FRN 3.242s, 2014 (Bermuda) 625,000 550,000 Intelsat, Ltd. bank term loan FRN Ser. B, 2.742s, 2013 (Bermuda) 1,600,149 1,497,139 Level 3 Communications, Inc. bank term loan FRN 2.53s, 2014 1,362,000 1,151,173 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 1,200,000 1,272,000 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.73s, 2015 1,582,922 1,425,949 Mediacom Communications Corp. bank term loan FRN Ser. D2, 1.98s, 2015 875,250 789,913 MetroPCS Wireless, Inc. bank term loan FRN 2.54s, 2013 2,640,925 2,432,952 Ntelos, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 1,000,000 997,500 PAETEC Holding Corp. bank term loan FRN 2.743s, 2013 402,168 377,786 Skype Technologies SA bank term loan FRN Ser. B, 9s, 2014 (Luxembourg) 1,315,000 1,326,178 Towerco, LLC bank term loan FRN 6s, 2014 305,000 305,381 West Corp. bank term loan FRN 2.614s, 2013 2,842,432 2,537,439 Consumer (2.1%) Jarden Corp. bank term loan FRN Ser. B1, 2.033s, 2012 2,225,676 2,164,071 Jarden Corp. bank term loan FRN Ser. B2, 2.033s, 2012 962,430 919,923 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 1,960,000 1,955,100 Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014 1,836,365 1,688,800 Consumer cyclicals (1.4%) Aramark Corp. bank term loan FRN 2.145s, 2014 176,574 159,211 Aramark Corp. bank term loan FRN Ser. B, 2.156s, 2014 2,684,927 2,420,910 Hanesbrands, Inc. bank term loan FRN 5.032s, 2013 1,712,657 1,709,598 Consumer staples (6.9%) Claire's Stores, Inc. bank term loan FRN 3.033s, 2014 2,095,506 1,631,875 Constellation Brands, Inc. bank term loan FRN Ser. B, 1 3/4s, 2013 1,967,657 1,857,797 Dean Foods Co. bank term loan FRN Ser. B, 1.665s, 2014 2,957,983 2,728,739 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.968s, 2013 345,246 346,849 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.933s, 2013 1,141,043 1,146,341 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.284s, 2013 198,010 198,930 NPC International, Inc. bank term loan FRN Ser. B, 2.025s, 2013 958,486 896,185 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.994s, 2014 2,938,680 2,662,444 Prestige Brands, Inc. bank term loan FRN 2.493s, 2011 781,956 762,407 Revlon Consumer Products bank term loan FRN Ser. B, 4.294s, 2012 2,000,000 1,920,000 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 550,000 565,583 Rite-Aid Corp. bank term loan FRN 6s, 2014 994,975 914,548 Rite-Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 1,536,700 1,315,799 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 147,162 142,195 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.019s, 2013 2,868,559 2,771,745 Supervalu, Inc. bank term loan FRN Ser. B, 1.531s, 2012 2,317,100 2,189,080 Energy (2.5%) Atlas Pipeline Partners LP bank term loan FRN Ser. B, 6 3/4s, 2014 1,226,010 1,190,762 Dresser, Inc. bank term loan FRN 2.521s, 2014 2,000,000 1,834,286 Energy Solutions, Inc. bank term loan FRN Ser. A, 1/4s, 2013 69,338 66,911 EPCO Holding, Inc. bank term loan FRN Ser. A, 1.236s, 2012 2,325,000 1,976,250 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 2.243s, 2013 367,250 351,183 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 1,360,533 1,298,176 MEG Energy Corp. bank term loan FRN 2.29s, 2013 (Canada) 798,038 725,217 MEG Energy Corp. bank term loan FRN Ser. DD, 2.29s, 2013 (Canada) 340,610 309,529 Targa Resources, Inc. bank term loan FRN 2.243s, 2012 198,871 192,549 Targa Resources, Inc. bank term loan FRN Ser. C, 0.158s, 2012 151,951 147,121 Entertainment (3.8%) AMC Entertainment, Inc. bank term loan FRN 1.736s, 2013 2,979,368 2,765,491 Cedar Fair LP bank term loan FRN 2.243s, 2012 1,892,432 1,771,001 Cinemark USA, Inc. bank term loan FRN 2.047s, 2013 1,097,427 1,028,496 Hertz Corp. bank term loan FRN 0.292s, 2012 154,108 141,063 Hertz Corp. bank term loan FRN Ser. B, 2.021s, 2012 839,564 768,501 Regal Cinemas, Inc. bank term loan FRN Ser. B, 4.033s, 2013 763,449 749,559 Six Flags Theme Parks bank term loan FRN 2 1/2s, 2015 1,727,373 1,653,096 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2014 3,275,000 3,257,603 Financials (2.0%) Capital Automotive LP bank term loan FRN 2 3/4s, 2012 1,354,172 1,187,158 CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6s, 2013 1,366,007 1,310,513 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 657,000 646,324 HUB International, Ltd. bank term loan FRN Ser. B, 2.743s, 2014 461,674 400,117 HUB International, Ltd. bank term loan FRN Ser. DD, 2.743s, 2014 103,772 89,936 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.281s, 2014 2,215,680 1,849,402 Tishman Speyer Real Estate DC Area Portfolio bank term loan FRN 4s, 2012 1,550,000 964,875 Gaming and lottery (4.3%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 2,371,702 2,253,117 Chester Down & Marina, LLC bank term loan FRN 12 3/8s, 2016 1,000,000 997,500 Golden Nugget, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 936,290 634,336 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 533,011 361,115 Green Valley Ranch Gaming, LLC. bank term loan FRN Ser. B, 2.283s, 2014 1,699,360 1,229,912 Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 235,000 227,421 Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.282s, 2015 815,003 631,401 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.282s, 2015 1,000,000 774,861 Harrah's Operating Co., Inc. bank term loan FRN Ser. B3, 3.282s, 2015 1,438,382 1,113,719 Isle of Capri Casinos, Inc. bank term loan FRN 2.033s, 2014 1,654,203 1,536,571 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 1.993s, 2014 512,361 475,927 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 1.993s, 2014 661,681 614,628 Las Vegas Sands, LLC bank term loan FRN 2.04s, 2014 997,449 828,160 Penn National Gaming, Inc. bank term loan FRN Ser. B, 1.998s, 2012 2,066,096 1,969,248 Health care (10.3%) Alliance Healthcare Services, Inc. bank term loan FRN 5 1/2s, 2016 2,000,000 1,972,500 Alliance Healthcare Services, Inc. bank term loan FRN Ser. C, 2.818s, 2011 2,000,000 1,970,500 Biomet, Inc. bank term loan FRN Ser. B, 3.282s, 2015 1,903,423 1,798,734 Community Health Systems, Inc. bank term loan FRN Ser. B, 2.61s, 2014 3,620,441 3,308,178 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.493s, 2014 168,776 154,219 DaVita, Inc. bank term loan FRN Ser. B1, 1.759s, 2012 2,000,000 1,887,222 Fresenius SE bank term loan FRN Ser. B1, 6 3/4s, 2014 (Germany) 645,020 646,403 Fresenius SE bank term loan FRN Ser. B2, 6 3/4s, 2014 (Germany) 347,480 348,224 HCA, Inc. bank term loan FRN Ser. B, 2.533s, 2013 3,150,907 2,924,830 Health Management Associates, Inc. bank term loan FRN 2.033s, 2014 2,264,060 2,051,239 Healthsouth Corp. bank term loan FRN 4.05s, 2014 819,253 771,804 Healthsouth Corp. bank term loan FRN Ser. B, 2.55s, 2013 995,395 925,717 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.243s, 2014 361,283 333,155 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 97,562 89,966 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.243s, 2014 1,043,972 962,691 Mylan, Inc./PA bank term loan FRN Ser. B, 3.55s, 2014 2,979,592 2,861,153 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 2.018s, 2012 1,990,108 1,870,701 Select Medical Corp. bank term loan FRN Ser. B, 2.267s, 2012 1,687,317 1,598,733 Sun Healthcare Group, Inc. bank term loan FRN 0.183s, 2014 267,062 250,871 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.398s, 2014 1,279,793 1,202,205 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 2.301s, 2015 1,652,322 1,497,417 United Surgical Partners International, Inc. bank term loan FRN 2.264s, 2014 1,084,865 976,378 Vanguard Health Systems, Inc. bank term loan FRN 2.493s, 2011 2,310,900 2,237,212 Homebuilding (1.0%) Realogy Corp. bank term loan FRN 0.166s, 2013 815,665 691,617 Realogy Corp. bank term loan FRN Ser. B, 3.287s, 2013 3,029,614 2,568,861 Household furniture and appliances (0.6%) National Bedding Co. bank term loan FRN 2.317s, 2011 1,724,350 1,553,352 Media (1.7%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.743s, 2013 1,727,278 1,631,557 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.992s, 2016 2,438,880 2,229,034 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TA, 2.242s, 2013 883,599 793,976 QVC, Inc. bank term loan FRN 5.737s, 2014 503,331 502,701 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 217,473 195,544 Publishing (3.0%) Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2014 1,861,204 1,788,307 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2014 68,681 65,991 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 1,464,260 1,314,173 GateHouse Media, Inc. bank term loan FRN 2.49s, 2014 175,000 59,813 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 2,694,565 920,965 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.241s, 2014 1,005,435 343,644 Thomas Learning bank term loan FRN Ser. B, 2.74s, 2014 3,291,856 2,804,662 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 4,264,063 2,188,884 Retail (4.2%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 3.815s, 2013 2,967,360 2,634,273 Dollar General Corp. bank term loan FRN Ser. B1, 3.011s, 2013 2,892,750 2,709,060 J Crew Operating Corp. bank term loan FRN Ser. B, 2.063s, 2013 139,629 132,648 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.544s, 2013 3,456,308 2,973,866 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.291s, 2013 3,307,650 2,813,342 Toys R Us, Inc. bank term loan FRN 4.486s, 2012 2,000,000 1,920,000 Technology (5.1%) Affiliated Computer Services, Inc. bank term loan FRN Ser. B, 2.236s, 2013 49,613 48,642 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 2.241s, 2013 967,500 948,553 Ceridian Corp. bank term loan FRN 3.271s, 2014 1,000,000 862,100 Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 535,482 503,353 First Data Corp. bank term loan FRN Ser. B1, 2.99s, 2014 2,215,435 1,843,425 First Data Corp. bank term loan FRN Ser. B3, 3.035s, 2014 1,814,742 1,504,977 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.54s, 2014 (Singapore) 825,956 755,337 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.534s, 2014 (Singapore) 237,344 217,051 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 1,145,494 1,170,313 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 1.994s, 2013 3,054,851 2,490,977 ON Semiconductor Corp. bank term loan FRN 1.993s, 2013 682,500 634,725 Reynolds & Reynolds Co. (The) bank term loan FRN 2.243s, 2012 1,946,064 1,768,485 SunGard Data Systems, Inc. bank term loan FRN 1.992s, 2014 171,040 156,234 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.899s, 2016 3,546,200 3,332,162 Textiles (0.4%) Levi Strauss & Co. bank term loan FRN 2.487s, 2014 1,400,000 1,267,875 Tire and rubber (1.3%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 3 3/8s, 2012 570,935 543,815 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 3 3/8s, 2012 549,806 523,690 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. D, 3 3/8s, 2012 1,601,418 1,525,351 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.34s, 2010 1,720,000 1,537,250 Utilities and power (4.3%) Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 3,304,614 3,012,156 Dynegy Holdings, Inc. bank term loan FRN 4s, 2013 1,662,473 1,569,652 Dynegy Holdings, Inc. bank term loan FRN 4s, 2013 157,224 148,446 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.742s, 2014 2,892,508 2,154,557 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.742s, 2014 997,455 736,732 Mirant North America, LLC. bank term loan FRN 1.993s, 2013 2,057,141 1,913,141 NRG Energy, Inc. bank term loan FRN 2.021s, 2014 2,181,898 1,996,664 NRG Energy, Inc. bank term loan FRN 0.183s, 2014 1,173,064 1,073,475 Reliant Energy, Inc. bank term loan FRN 0.224s, 2014 1,000,000 925,833 Total senior loans (cost $284,322,262) $275,555,835 CORPORATE BONDS AND NOTES (10.0%)(a) Principal amount Value Basic materials (1.0%) Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 $655,000 $640,263 FMG Finance Pty Ltd. 144A sr. notes FRN 4.36s, 2011 (Australia) 1,000,000 972,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 3.881s, 2015 1,000,000 992,653 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 60,000 64,950 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 499,000 543,910 Capital goods (0.9%) Crown European Holdings SA company guaranty sr. sec. notes 6 1/4s, 2011 (France) EUR 955,000 1,467,334 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 $650,000 570,375 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.656s, 2014 1,000,000 882,500 Communication services (1.6%) Centennial Communications Corp. sr. unsec. notes FRN 6.04s, 2013 1,000,000 997,500 iPCS, Inc. company guaranty sr. notes FRN 2.406s, 2013 1,440,000 1,270,800 Level 3 Financing, Inc. 144A company guaranty FRN 4.601s, 2015 1,000,000 720,000 Qwest Corp. sr. notes FRN 3.549s, 2013 1,250,000 1,173,438 Sprint Nextel Corp. sr. unsec. notes FRN 0.683s, 2010 1,000,000 974,763 Consumer cyclicals (1.9%) Aramark Corp. company guaranty sr. unsec. notes FRN 3.781s, 2015 500,000 445,000 Ford Motor Credit Co., LLC sr. unsec. FRN 3.034s, 2012 2,200,000 2,013,986 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 870,000 785,175 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.361s, 2012 500,000 348,750 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 147,000 145,898 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.799s, 2014 1,090,000 893,800 THL Buildco, Inc. (Nortek Holdings, Inc.) company guaranty sr. sec. notes 10s, 2013 1,500,000 1,537,500 Energy (1.4%) Forest Oil Corp. sr. notes 8s, 2011 650,000 667,875 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,595,000 1,591,013 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.915s, 2014 1,425,000 1,205,197 Williams Cos., Inc. (The) sr. unsec. notes 7 1/8s, 2011 1,000,000 1,065,536 Financials (0.3%) GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 1,000,000 775,000 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 190,000 151,050 Health care (1.0%) DaVita, Inc. company guaranty 6 5/8s, 2013 1,000,000 992,500 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes FRN 4.273s, 2011 (Ireland) 1,000,000 930,000 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 655,000 600,963 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012 (PIK) 568,000 511,200 Technology (0.2%) National Semiconductor Corp. sr. unsec. notes FRN 0.549s, 2010 800,000 789,258 Utilities and power (1.6%) AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,000,000 1,020,000 Consumers Energy Co. 1st mtge. Ser. F, 4s, 2010 1,000,000 1,012,690 Dynegy-Roseton Danskamme sec. bonds 7.27s, 2010 226,760 226,760 El Paso Corp. sr. unsec. notes Ser. *, 7 3/4s, 2010 1,000,000 1,012,639 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 705,000 729,675 Teco Energy, Inc. sr. notes FRN 2.281s, 2010 1,000,000 1,003,466 Total corporate bonds and notes (cost $31,739,508) $31,725,917 SHORT-TERM INVESTMENTS (4.3%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.701%, December 17, 2009 $120,000 $119,963 U.S. Treasury Bills for an effective yield of 0.23%, August 26, 2010 39,000 38,926 Putnam Money Market Liquidity Fund (e) 13,629,701 13,629,701 Total short-term investments (cost $13,788,597) $13,788,590 TOTAL INVESTMENTS Total investments (cost $329,850,367) (b) $321,070,342 FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $1,394,872) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $1,412,742 $1,394,872 12/17/09 $(17,870) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation Goldman Sachs International DJ LCDX NA Series 13 Version 1 Index B+ $33,000 $3,000,000 12/20/14 500 bp $(21,017) JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 235,000 6/20/12 230 bp (55,294) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRN Floating Rate Notes NOTES (a) Percentages indicated are based on net assets of $317,469,970. (b) The aggregate identified cost on a tax basis is $330,740,134, resulting in gross unrealized appreciation and depreciation of $9,111,836 and $18,781,628, respectively, or net unrealized depreciation of $9,669,792. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $60,143 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $168,777,128 and $155,147,427, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (U) This security, in part, represents an unfunded loan commitment. As of November 30, 2009, the fund had unfunded loan commitments of $331,941, which could be extended at the option of the borrower, pursuant to the following loan agreement with the following borrower: Borrower Unfunded commitments Lyondell Chemical Co. $331,941 At November 30, 2009, liquid assets totaling $3,254,942 have been segregated to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at November 30, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately 800,000 on forward currency contracts for the period ended November 30, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional on credit default swap contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $127,181 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $158,751. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $8,558 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $ $31,725,917 $ Senior loans 275,555,835 Short-term investments 13,629,701 158,889 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreement. The following is a reconciliation of Level 3 assets as of November 30, 2009: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of February discounts/ Realized appreciation/ purchases/ and/or out November 28, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $(239) related to Level 3 securities still held at period end.  Includes amount receivable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $ $109,311 Foreign exchange contracts 17,870 Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (96.9%)(a) Shares Value Automotive (7.7%) Bayerische Motoren Werke (BMW) AG (Germany) 1,678 $79,340 Dongfeng Motor Group Co., Ltd. (China) 38,000 58,350 Honda Motor Co., Ltd. (Japan) 6,500 203,455 Nissan Motor Co., Ltd. (Japan) (NON) 24,800 179,977 Porsche Automobil Holding SE (Preference) (Germany) 1,196 83,443 Renault SA (France) (NON) 1,699 82,882 Beverage (6.3%) Britvic PLC (United Kingdom) 21,429 138,187 Carlsberg A/S Class B (Denmark) 910 65,263 Coca-Cola Enterprises, Inc. 4,000 78,600 Heineken NV (Netherlands) 2,265 106,502 PepsiCo, Inc. 2,744 170,732 Broadcasting (1.5%) Gestevision Telecinco SA (Spain) 4,256 47,633 ITV PLC (United Kingdom) 75,442 64,557 Liberty Media Corp. - Entertainment (NON) 396 18,949 Building materials (0.7%) Owens Corning, Inc. (NON) 2,500 59,075 Cable television (4.5%) DIRECTV Class A (NON) 9,665 305,704 Jupiter Telecommunications Co., Ltd. (Japan) 95 89,317 Commercial and consumer services (3.9%) Compass Group PLC (United Kingdom) 14,938 106,031 Daito Trust Construction Co., Ltd. (Japan) 900 42,882 Priceline.com, Inc. (NON) 480 102,778 TUI Travel PLC (United Kingdom) 22,271 89,970 Conglomerates (2.6%) Vivendi SA (France) 7,872 227,629 Consumer goods (9.6%) Energizer Holdings, Inc. (NON) 2,661 149,921 Estee Lauder Cos., Inc. (The) Class A 1,100 51,513 Henkel AG & Co. KGaA (Germany) 3,891 195,951 Procter & Gamble Co. (The) 3,759 234,374 Reckitt Benckiser Group PLC (United Kingdom) 4,290 218,743 Consumer services (0.8%) Rakuten, Inc. (Japan) 85 68,780 Electrical equipment (0.6%) Casio Computer Co., Ltd. (Japan) 7,400 53,874 Electronics (0.9%) Saft Groupe SA (France) (S) 1,687 80,716 Entertainment (0.7%) Skyworth Digital Holdings, Ltd. (China) 66,000 58,507 Food (11.8%) Campbell Soup Co. 2,200 76,934 General Mills, Inc. 2,232 151,776 Kellogg Co. 1,626 85,495 Kerry Group PLC Class A (Ireland) 3,551 105,260 Mead Johnson Nutrition Co. Class A (S) 1,900 83,353 Nestle SA (Switzerland) 10,047 474,589 BRF Brasil Foods SA (Brazil) (NON) 2,997 70,032 Gaming and lottery (0.8%) Sankyo Co., Ltd. (Japan) 1,300 73,244 Homebuilding (0.9%) D.R. Horton, Inc. 4,559 46,867 Toll Brothers, Inc. (NON) 1,835 35,764 Household furniture and appliances (0.6%) Steinhoff International Holdings, Ltd. (South Africa) (NON) 22,878 55,709 Lodging/Tourism (1.7%) Wyndham Worldwide Corp. 8,178 151,865 Media (4.3%) Time Warner, Inc. 4,220 129,638 Viacom, Inc. Class B (NON) 3,274 97,041 WPP PLC (United Kingdom) 16,596 155,605 Publishing (1.5%) Gannett Co., Inc. 6,400 63,296 United Business Media PLC (United Kingdom) 9,297 66,848 Restaurants (3.0%) McDonald's Corp. 4,159 263,057 Retail (19.3%) Big Lots, Inc. (NON) 3,600 83,016 Costco Wholesale Corp. 2,823 169,126 CVS Caremark Corp. 4,900 151,949 Esprit Holdings, Ltd. (Hong Kong) 10,500 70,589 J Sainsbury PLC (United Kingdom) 11,783 62,391 Lawson, Inc. (Japan) 2,100 104,197 Lowe's Cos., Inc. 8,900 194,109 Macy's, Inc. 5,400 88,074 Metro AG (Germany) 1,415 88,779 Next PLC (United Kingdom) 2,937 95,379 O'Reilly Automotive, Inc. (NON) 1,600 62,048 Target Corp. 3,300 153,648 Urban Outfitters, Inc. (NON) 2,400 75,936 Wal-Mart Stores, Inc. 5,747 313,499 Schools (3.4%) Apollo Group, Inc. Class A (NON) 3,200 182,624 Career Education Corp. (NON) 4,532 117,968 Textiles (1.0%) Burberry Group PLC (United Kingdom) 9,535 89,712 Tire and rubber (0.7%) Nokian Renkaat OYJ (Finland) 2,436 61,766 Tobacco (6.7%) Altria Group, Inc. 6,060 113,989 British American Tobacco (BAT) PLC (United Kingdom) 6,486 197,123 Japan Tobacco, Inc. (Japan) 37 109,722 Lorillard, Inc. 2,188 170,467 Toys (0.3%) Nintendo Co., Ltd. (Japan) 100 24,588 Trucks and parts (1.2%) Aisin Seiki Co., Ltd. (Japan) 4,500 109,029 Total common stocks (cost $7,808,537) $8,589,736 SHORT-TERM INVESTMENTS (3.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 260,646 $ 260,646 Short-term investments held as collateral for loaned securities with yields ranging from 0.11% to 0.35% and a due date of December 1, 2009 (d) $73,671 73,670 Total short-term investments (cost $334,316) $334,316 TOTAL INVESTMENTS Total investments (cost $8,142,853)(b) $8,924,052 FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $1,009,422) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $213,464 $211,692 12/17/09 $1,772 British Pound 125,600 125,353 12/17/09 247 Canadian Dollar 145,628 144,368 12/17/09 1,260 Euro 255,568 252,038 12/17/09 3,530 Japanese Yen 177,550 170,243 12/17/09 7,307 Singapore Dollar 23,409 23,188 12/17/09 221 Swedish Krona 82,364 82,540 12/17/09 (176) Total $14,161 FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $918,460) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $466,610 $467,270 12/17/09 $660 Danish Krone 33,673 33,214 12/17/09 (459) Euro 141,199 139,797 12/17/09 (1,402) Hong Kong Dollar 121,304 121,293 12/17/09 (11) Japanese Yen 126,259 124,303 12/17/09 (1,956) Swiss Franc 33,407 32,583 12/17/09 (824) Total $(3,992) NOTES (a) Percentages indicated are based on net assets of $8,862,349. (b) The aggregate identified cost on a tax basis is $8,142,853, resulting in gross unrealized appreciation and depreciation of $917,012 and $135,813, respectively, or net unrealized appreciation of $781,199. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2009, the value of securities loaned amounted to $71,233. The fund received cash collateral of $73,670 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $144 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,722,516 and $2,760,673, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Securities on loan, in part or in entirety, at November 30, 2009. At November 30, 2009, liquid assets totaling $2,296 have been segregated to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 50.8% United Kingdom 14.5 Japan 12.0 Switzerland 5.4 Germany 5.1 France 4.4 China 1.3 Netherlands 1.2 Ireland 1.2 Hong Kong 0.8 Brazil 0.8 Denmark 0.7 Finland 0.7 South Africa 0.6 Spain 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,700,000 on forward currency contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $2,655 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $162,903 $ $ Communication services 395,021 Conglomerates 227,629 Consumer cyclicals 2,387,195 1,078,875 Consumer staples 2,604,609 1,652,788 Technology 80,716 Total common stocks Short-term investments 260,646 73,670 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include forward currency contracts. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $16,953 $6,784 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (97.8%)(a) Shares Value Combined utilities (2.0%) El Paso Corp. 16,900 $161,564 Energy (oil field) (11.1%) Aker Solutions ASA (Norway) 9 112 Halliburton Co. 6,756 198,356 Saipem SpA (Italy) 1,930 62,338 SBM Offshore NV (Netherlands) 2,178 41,269 Schlumberger, Ltd. 6,594 421,291 Superior Well Services, Inc. (NON) 2,491 32,308 Transocean, Ltd. (Switzerland) (NON) 1,762 150,457 Natural gas utilities (0.3%) EQT Corp. 717 29,505 Oil and gas (84.4%) Anadarko Petroleum Corp. 4,100 244,073 BG Group PLC (United Kingdom) 20,978 382,319 BP PLC (United Kingdom) 85,099 807,196 Cairn Energy PLC (United Kingdom) (NON) 3,020 153,397 Chevron Corp. 9,438 736,542 Continental Resources, Inc. (NON) 700 26,355 Dana Petroleum PLC (United Kingdom) (NON) 2,278 45,899 ENI SpA (Italy) 3,922 97,124 Exxon Mobil Corp. 8,632 648,004 Marathon Oil Corp. 7,666 250,065 Newfield Exploration Co. (NON) 2,744 116,016 Nexen, Inc. (Canada) 9,476 222,643 Noble Energy, Inc. 1,000 65,250 Occidental Petroleum Corp. 5,155 416,472 Origin Energy, Ltd. (Australia) 4,425 63,141 PetroHawk Energy Corp. (NON) 7,660 171,124 Petroleo Brasileiro SA ADR (Brazil) 3,987 204,453 Petroquest Energy, Inc. (NON) 4,100 23,083 Rosneft Oil Co. GDR (Russia) (NON) 4,319 35,251 Royal Dutch Shell PLC Class A (United Kingdom) 12,155 359,788 Royal Dutch Shell PLC Class B (United Kingdom) 9,158 262,806 Santos, Ltd. (Australia) 6,349 85,429 St. Mary Land & Exploration Co. 1,300 42,094 StatoilHydro ASA (Norway) 6,725 165,563 Suncor Energy, Inc. (Canada) 5,278 189,285 Tesoro Corp. 1,900 24,282 Total SA (France) 7,932 490,606 Tullow Oil PLC (United Kingdom) 6,383 130,138 Valero Energy Corp. 3,900 61,971 Warren Resources, Inc. (NON) 13,589 32,478 Williams Cos., Inc. (The) 4,800 95,472 XTO Energy, Inc. 5,438 230,789 Total common stocks (cost $6,949,138) SHORT-TERM INVESTMENTS (1.7%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 141,273 $141,273 Total short-term investments (cost $141,273) TOTAL INVESTMENTS Total investments (cost $7,090,411)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $946,039) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $60,507 $59,203 12/17/09 $1,304 British Pound 38,583 38,510 12/17/09 73 Canadian Dollar 512,112 502,896 12/17/09 9,216 Euro 263,362 263,389 12/17/09 (27) Japanese Yen 85,863 82,041 12/17/09 3,822 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $773,849) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $23,911 $23,397 12/17/09 $(514) British Pound 628,494 632,979 12/17/09 4,485 Canadian Dollar 17,506 17,176 12/17/09 (330) Euro 43,169 42,593 12/17/09 (576) Norwegian Krone 57,935 57,704 12/17/09 (231) Total NOTES (a) Percentages indicated are based on net assets of $8,153,341. (b) The aggregate identified cost on a tax basis is $7,388,556, resulting in gross unrealized appreciation and depreciation of $819,699 and $90,674, respectively, or net unrealized appreciation of $729,025. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $127 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $740,055 and $892,066, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At November 30, 2009, liquid assets totaling $882 have been segregated to cover certain derivative contracts. ADR after the name of a foreign holding stands for American Depository Receipts and GDR after the name of a foreign holding stands for Global Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 51.4 % United Kingdom 26.4 France 6.0 Canada 5.1 Brazil 2.5 Norway 2.0 Italy 2.0 Switzerland 1.9 Australia 1.8 Netherlands 0.5 Russia 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (“Putnam Management”), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,500,000 on Forward currency contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (“Master Agreements”) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $918 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the fund’s net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy 4,751,433 3,033,806 Utilities and power 191,069 Total common stocks Short-term investments 141,273 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $19,451 $(2,229) Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (93.8%)(a) Shares Value Banking (50.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 9,432 $190,973 Banco Bilbao Vizcaya Argentaria SA (Spain) 9,920 187,833 Banco Santander Central Hispano SA (Spain) 20,552 354,084 Bank of America Corp. 22,462 356,023 Bank of New York Mellon Corp. (The) 4,809 128,112 Barclays PLC (United Kingdom) (NON) 33,432 164,444 BNP Paribas SA (France) 2,999 249,360 Chiba Bank, Ltd. (The) (Japan) 8,000 52,771 DBS Group Holdings, Ltd. (Singapore) 11,000 113,831 DnB NOR ASA (Norway) (NON) 7,718 86,720 DnB NOR ASA (Rights) (Norway) (NON) 1,715 4,828 EFG Eurobank Ergasias (Greece) (NON) 2,547 33,872 Fortis (Belgium) (NON) 13,338 56,488 HSBC Holdings PLC (London Exchange) (United Kingdom) 37,082 434,040 Industrial & Commercial Bank of China (China) 93,000 78,602 JPMorgan Chase & Co. 8,980 381,560 Lloyds Banking Group PLC (United Kingdom) 52,395 48,363 Lloyds Banking Group PLC NPR (United Kingdom) (NON) 70,209 20,463 Mitsubishi UFJ Financial Group, Inc. (Japan) 14,200 79,346 National Australia Bank, Ltd. (Australia) 6,778 177,323 National Bank of Canada (Canada) 1,722 102,948 National Bank of Greece SA (Greece) (NON) 3,615 106,713 Northern Trust Corp. 510 25,245 PNC Financial Services Group, Inc. 1,000 57,010 Royal Bank of Canada (Canada) 4,258 228,896 Societe Generale (France) 1,775 125,901 Standard Chartered PLC (United Kingdom) 1,806 44,315 State Bank of India GDR (India) 511 50,040 State Street Corp. 2,468 101,928 SunTrust Banks, Inc. 2,050 48,442 Toronto-Dominion Bank (Canada) 910 57,228 U.S. Bancorp 3,760 90,729 Wells Fargo & Co. 11,126 311,973 Commercial and consumer services (0.1%) Companhia Brasileira de Meios de Pagamento 144A (Brazil) 1,100 10,311 Consumer finance (1.5%) American Express Co. 987 41,286 Capital One Financial Corp. 1,426 54,701 Cia Brasileira de Meios de Pagamento (Brazil) 4,100 38,430 Financial (3.8%) BGP Holdings PLC (Malta) (F) 82319 123 CME Group, Inc. 334 109,629 Discover Financial Services 1,700 26,282 Hana Financial Group, Inc. (South Korea) 1,350 39,081 Irish Life & Permanent PLC (Ireland) (NON) 8,805 42,948 Julius Baer Group, Ltd. (Switzerland) 1,040 34,489 ORIX Corp. (Japan) 810 56,153 ORIX Corp. 144A (Japan) 180 12,479 Shinhan Financial Group Co., Ltd. (South Korea) (NON) 550 21,552 Insurance (17.9%) ACE, Ltd. 1,097 53,435 Aflac, Inc. 1,804 83,038 Allianz SE (Germany) 1,358 167,394 Assured Guaranty, Ltd. (Bermuda) 2,433 55,180 Aviva PLC (United Kingdom) 2,440 14,970 AXA SA (France) 5,990 143,629 Berkshire Hathaway, Inc. Class B (NON) 26 87,178 Chubb Corp. (The) 1,132 56,758 Hartford Financial Services Group, Inc. (The) 2,315 56,625 ING Canada, Inc. (Canada) 2,500 88,120 Loews Corp. 1,400 49,588 Marsh & McLennan Cos., Inc. 2,181 49,182 MetLife, Inc. 1,014 34,669 Prudential Financial, Inc. 700 34,895 Prudential PLC (United Kingdom) 14,447 149,526 QBE Insurance Group, Ltd. (Australia) 4,133 84,022 RenaissanceRe Holdings, Ltd. 694 36,976 Tokio Marine Holdings, Inc. (Japan) 2,200 63,378 Travelers Cos., Inc. (The) 1,837 96,240 XL Capital, Ltd. Class A 2,939 53,813 Zurich Financial Services AG (Switzerland) 685 148,357 Investment banking/Brokerage (11.3%) BlackRock, Inc. 16 3,633 Bond Street Holdings, LLC Class A (F)(NON) 4,189 83,780 Credit Suisse Group (Switzerland) 3,787 197,639 Deutsche Bank AG (Germany) 1,694 122,617 Franklin Resources, Inc. 415 44,832 Goldman Sachs Group, Inc. (The) 1,338 227,006 Invesco, Ltd. 1,938 43,121 Morgan Stanley 4,683 147,889 Nomura Holdings, Inc. 144A (Japan) 3,293 23,745 Nomura Securities Co., Ltd. (Japan) 12,000 86,529 T. Rowe Price Group, Inc. 312 15,266 TD Ameritrade Holding Corp. (NON) 793 15,575 Real estate (8.5%) Dexus Property Group (Australia) 109,276 80,910 Digital Realty Trust, Inc. (R) 292 14,209 HCP, Inc. (R) 551 17,246 Hongkong Land Holdings, Ltd. (Hong Kong) 8,000 39,600 Link REIT (The) (Hong Kong) (R) 29,249 73,672 Mirvac Group (Australia) (R) 56,268 81,009 Mitsubishi Estate Co., Ltd. (Japan) 3,000 46,777 Mitsui Fudosan Co., Ltd. (Japan) 4,000 69,093 New World Development Co., Ltd. (Hong Kong) 44,000 90,500 Renhe Commercial Holdings Co., Ltd. (China) 112,000 22,401 Simon Property Group, Inc. (R) 432 31,389 Unibail-Rodamco (France) (R) 386 86,878 Wharf (Holdings), Ltd. (Hong Kong) 21,000 113,268 Total common stocks (cost $6,637,263) INVESTMENT COMPANIES (1.0%)(a) Shares Value KKR Private Equity Investors LP (Unit) (NON) 9,560 $86,735 Total investment companies (cost $56,531) SHORT-TERM INVESTMENTS (6.1%)(a) Shares Value Putnam Money Market Liquidity Fund 546,591 $546,591 Total short-term investments (cost $546,591) TOTAL INVESTMENTS Total investments (cost $7,240,385)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $1,288,766) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $104,952 $102,703 12/17/09 $2,249 British Pound 219,513 219,444 12/17/09 69 Canadian Dollar 264,952 259,918 12/17/09 5,034 Danish Krone 10,513 10,369 12/17/09 144 Euro 255,717 252,706 12/17/09 3,011 Japanese Yen 238,290 228,737 12/17/09 9,553 Singapore Dollar 29,117 28,865 12/17/09 252 Swedish Krona 132,135 130,980 12/17/09 1,155 Swiss Franc 56,473 55,044 12/17/09 1,429 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $541,296) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $113,615 $113,406 12/17/09 $(209) Canadian Dollar 50,625 49,673 12/17/09 (952) Euro 89,036 87,854 12/17/09 (1,182) Hong Kong Dollar 95,582 95,576 12/17/09 (6) Japanese Yen 18,125 17,322 12/17/09 (803) Norwegian Krone 92,714 92,332 12/17/09 (382) Swiss Franc 87,295 85,133 12/17/09 (2,162) Total NOTES (a) Percentages indicated are based on net assets of $8,976,689. (b) The aggregate identified cost on a tax basis is $7,011,948, resulting in gross unrealized appreciation and depreciation of $2,140,313 and $95,510, respectively, or net unrealized appreciation of $2,044,803. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $96 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,185,915 and $796,803, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. On November 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio (R) Real Estate Investment Trust. At November 30, 2009, liquid assets totaling $1,642 have been segregated to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 40.7% United Kingdom 9.7% Australia 6.8% France 6.7% Spain 6.0% Japan 5.4% Canada 5.3% Switzerland 4.2% Hong Kong 3.5% Germany 3.2% Greece 1.6% Singapore 1.3% China 1.1% Norway 1.0% South Korea 0.7% Belgium 0.6% Bermuda 0.6% India 0.6% Brazil 0.5% Ireland 0.5% Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $1,743 on derivative contracts subject to the Master Agreements. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals 48,741 Financial 5,214,870 3,075,911 83,903 Utilities and power Total common stocks Investment companies 86,735 Short-term investments 546,591 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Common stocks: Financial $118 5 83,780 83,903 Total common stocks 5 83,780 Totals: $ $ $5 $  Includes $5 related to Level 3 securities still held at period end. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 23,168 5,968 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (96.6%)(a) Shares Value Aerospace and defense (14.3%) BAE Systems PLC (United Kingdom) 21,220 $114,602 Cobham PLC (United Kingdom) 12,185 44,892 Goodrich Corp. 1,100 65,274 Lockheed Martin Corp. 1,215 93,834 MTU Aero Engines Holding AG (Germany) 1,521 77,919 Raytheon Co. 1,955 100,741 United Technologies Corp. 2,679 180,136 Airlines (3.7%) JetBlue Airways Corp. (NON) 6,400 35,264 Singapore Airlines, Ltd. (Singapore) 6,000 57,667 UAL Corp. (NON) 10,450 81,092 Automotive (0.5%) Hertz Global Holdings, Inc. (NON) 2,300 22,540 Building materials (1.4%) Tostem Inax Holding Corp. (Japan) 2,000 32,738 Wienerberger AG (Austria) (NON) 1,843 31,790 Chemicals (1.1%) Cabot Corp. 2,200 50,446 Commercial and consumer services (5.0%) AerCap Holdings NV (Netherlands) (NON) 3,155 25,871 Brambles, Ltd. (Australia) 5,196 31,348 Experian Group, Ltd. (Ireland) 8,454 79,583 Kloeckner & Co., AG (Germany) (NON) 2,043 47,662 Sthree PLC (United Kingdom) 12,251 49,502 Conglomerates (20.6%) General Electric Co. 20,299 325,190 Mitsubishi Corp. (Japan) 5,500 124,333 Mitsui & Co., Ltd. (Japan) 5,500 72,942 Noble Group, Ltd. (Hong Kong) 45,000 100,809 Siemens AG (Germany) 1,955 191,697 Sumitomo Electric Industries, Ltd. (Japan) 4,200 49,761 Tyco International, Ltd. 3,100 111,197 Construction (1.0%) Obrascon Huarte Lain SA (Spain) 1,589 43,738 Obrascon Huarte Lain SA (Rights) (Spain) (NON) 1,589 3,096 Electric utilities (0.6%) EnerNOC, Inc. (NON) 1,000 26,460 Electrical equipment (3.9%) Mitsubishi Electric Corp. (Japan) 9,000 63,645 Nexans SA (France) 325 24,459 Prysmian SpA (Italy) 4,492 75,496 Prysmian SpA 144A (Italy) 1,300 21,849 Electronics (2.8%) Rexel SA (France) (NON) 4,198 56,407 Saft Groupe SA (France) (S) 1,634 78,180 Engineering and construction (6.6%) Arabtec Holding Co. (United Arab Emirates) (NON) 32,285 24,556 Aveng, Ltd. (South Africa) 6,681 33,416 Fluor Corp. 1,489 63,253 Heerim Architects & Planners (South Korea) 2,539 23,372 McDermott International, Inc. (NON) 1,800 37,692 Shaw Group, Inc. (NON) 1,800 51,354 Vinci SA (France) 1,385 76,931 Machinery (12.8%) Alstom SA (France) 1,410 99,274 China National Materials Co., Ltd. (China) 74,000 54,332 Cummins, Inc. 1,900 85,310 Deere (John) & Co. 1,538 82,298 Gardner Denver, Inc. (NON) 600 22,458 Japan Steel Works, Ltd. (The) (Japan) 3,000 36,587 Kubota Corp. (Japan) 5,000 44,111 NSK, Ltd. (Japan) 8,000 49,525 Parker-Hannifin Corp. 1,250 67,450 Timken Co. 2,500 61,675 Manufacturing (4.8%) Cookson Group PLC (United Kingdom) (NON) 5,046 32,269 Illinois Tool Works, Inc. 1,600 77,824 Indutrade AB (Sweden) 1,500 29,532 ITT Corp. 900 46,548 Roper Industries, Inc. 800 41,632 Medical technology (0.7%) Pall Corp. 1,100 35,013 Metals (1.8%) Vallourec SA (France) 505 84,981 Office equipment and supplies (1.3%) Avery Dennison Corp. 1,600 60,096 Railroads (6.0%) Canadian National Railway Co. (Canada) 1,836 96,074 Kansas City Southern (NON) 2,600 74,438 Union Pacific Corp. 1,814 114,754 Tire and rubber (1.1%) Nokian Renkaat OYJ (Finland) 2,071 52,511 Transportation (1.2%) DP World, Ltd. (United Arab Emirates) 142,445 52,135 Genesis Lease, Ltd. ADR (Ireland) 745 6,079 Transportation services (4.1%) Deutsche Post AG (Germany) 3,662 68,532 FedEx Corp. 1,500 126,675 Trucks and parts (1.3%) Aisin Seiki Co., Ltd. (Japan) 2,500 60,573 Total common stocks (cost $3,892,246) CONVERTIBLE BONDS AND NOTES (0.7%)(a) Principal amount Value Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 $45,000 $34,031 Total convertible bonds and notes (cost $26,095) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract strike price amount Value Cummins, Inc. (Call) Dec-09/$50.00 $370 $80 General Electric Co. (Call) Dec-09/18.00 9,488 523 UAL Corp. (Call) Mar-10/10.00 4,700 3,018 Total purchased options outstanding (cost $7,944) SHORT-TERM INVESTMENTS (5.4%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with a yield of 0.11% and a due date of December 1, 2009 (d) 50,736 $50,736 Putnam Money Market Liquidity Fund (e) $202,322 202,322 Total short-term investments (cost $253,058) TOTAL INVESTMENTS Total investments (cost $4,179,343)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $860,987) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $55,489 $54,269 12/17/09 $1,220 British Pound 118,376 118,162 12/17/09 214 Canadian Dollar 18,168 17,821 12/17/09 347 Danish Krone 59,874 59,058 12/17/09 816 Euro 39,122 38,609 12/17/09 513 Hong Kong Dollar 12,028 12,027 12/17/09 1 Japanese Yen 302,616 289,030 12/17/09 13,586 Norwegian Krone 53,592 53,371 12/17/09 221 Singapore Dollar 12,572 12,441 12/17/09 131 Swedish Krona 127,229 126,116 12/17/09 1,113 Swiss Franc 82,125 80,083 12/17/09 2,042 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $685,165) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Australian Dollar $12,411 $12,150 12/17/09 $(261) British Pound 240,529 240,117 12/17/09 (412) Canadian Dollar 17,979 17,638 12/17/09 (341) Euro 275,204 271,519 12/17/09 (3,685) Hong Kong Dollar 17,100 17,099 12/17/09 (1) Japanese Yen 7,455 7,125 12/17/09 (330) Norwegian Krone 14,629 14,556 12/17/09 (73) Singapore Dollar 81,861 81,228 12/17/09 (633) Swedish Krona 23,941 23,733 12/17/09 (208) Total WRITTEN OPTIONS OUTSTANDING at 11/30/09 (premiums received $16,441) (Unaudited) Contract Expiration date/ amount strike price Value ABB, Ltd. (Put) CHF 9,050 Jun-10/12.00 $2,119 Cummins, Inc. (Put) $411 Dec-09/$40.00 109 Deere (John) & Co. (Call) 769 Dec-09/52.00 2,001 Deere (John) & Co. (Call) 769 Dec-09/55.00 820 General Electric Co. (Put) 4,980 Dec-09/14.00 317 UAL Corp. (Put) 3,700 Mar-10/6.00 2,283 Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $4,727,467. (b) The aggregate identified cost on a tax basis is $4,213,013, resulting in gross unrealized appreciation and depreciation of $715,240 and $72,123, respectively, or net unrealized appreciation of $643,117. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2009, the value of securities loaned amounted to $48,275. The fund received cash collateral of $50,736 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $69 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $507,744 and $498,998, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Securities on loan, in part or in entirety, at November 30, 2009. At November 30, 2009, liquid assets totaling $455,503 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 49.6% Japan 11.1 France 8.7 Germany 8.0 United Kingdom 5.0 Hong Kong 2.1 Italy 2.0 Canada 2.0 Ireland 1.8 United Arab Emirates 1.6 Singapore 1.2 China 1.1 Finland 1.1 Spain 1.0 South Africa 0.7 Austria 0.7 Australia 0.7 Sweden 0.6 Netherlands 0.5 South Korea 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of appoximately $19,000 on Purchased options contracts for the period ended November 30, 2009. The fund had an average contract amount of appoximately $17,000 on Written options contracts for the period ended November 30, 2009. For the period ended November 30, 2009 the fund did not have any activity on Futures contracts. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $4,072 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $50,446 $131,815 $ Capital goods 1,469,720 655,195 Conglomerates 784,232 191,697 Consumer cyclicals 112,497 261,048 Health care 35,013 Technology 134,587 Transportation 644,178 68,532 Utilities and power 26,460 Total common stocks Convertible bonds and notes 34,031 Purchased options outstanding 3,621 Short-term investments 202,322 50,736 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include written options and forward currency contracts. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $20,204 $5,944 Equity contracts 3,621 7,649 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (93.0%)(a) Shares Value Cable television (2.5%) DIRECTV Class A (NON) 6,587 $208,347 Commercial and consumer services (2.4%) Automatic Data Processing, Inc. 2,000 86,900 Nissha Printing Co., Ltd. (Japan) 400 20,821 Visa, Inc. Class A 1,184 95,904 Communications equipment (18.5%) Cisco Systems, Inc. (NON) 18,200 425,880 F5 Networks, Inc. (NON) 500 23,515 Motorola, Inc. 34,800 278,748 Nokia OYJ ADR (Finland) 11,500 152,490 Qualcomm, Inc. 12,037 541,665 Research in Motion, Ltd. (Canada) (NON) 712 41,218 Telefonaktiebolaget LM Ericsson ADR (Sweden) 7,700 74,998 Computers (23.4%) Apple, Inc. (NON) 4,079 815,433 EMC Corp. (NON) 12,011 202,145 Fujitsu, Ltd. (Japan) 15,000 89,381 Hewlett-Packard Co. 5,716 280,427 IBM Corp. 3,889 491,375 National Instruments Corp. 1,400 39,942 Polycom, Inc. (NON) 900 19,404 Consumer finance (0.6%) Mastercard, Inc. Class A 200 48,172 Consumer services (0.6%) Itron, Inc. (NON) 900 54,711 Electronics (7.6%) Agilent Technologies, Inc. (NON) 2,600 75,192 Altera Corp. 2,600 54,678 Hoya Corp. (Japan) 800 20,450 Ibiden Co., Ltd. (Japan) 900 30,466 Integrated Device Technology, Inc. (NON) 8,800 49,808 Intel Corp. 11,419 219,245 Kyocera Corp. (Japan) 300 23,928 Texas Instruments, Inc. 2,103 53,185 Tyco Electronics, Ltd. (Switzerland) 2,300 53,383 Xilinx, Inc. 2,200 49,808 Energy (other) (0.6%) Trina Solar, Ltd. ADR (China) (NON) 1,000 46,580 Office equipment and supplies (0.8%) Canon, Inc. (Japan) 1,700 65,627 Retail (1.2%) GameStop Corp. Class A (NON) 4,000 97,640 Semiconductor (3.0%) ASML Holding NV (Netherlands) 1,148 35,436 Atmel Corp. (NON) 10,515 41,745 Formfactor, Inc. (NON) 2,915 49,409 KLA-Tencor Corp. 3,169 99,000 Tokyo Electron, Ltd. (Japan) 400 21,887 Software (19.3%) Activision Blizzard, Inc. (NON) 7,100 80,869 Adobe Systems, Inc. (NON) 3,300 115,764 Autonomy Corp. PLC (United Kingdom) (NON) 2,392 56,273 CA, Inc. 4,400 97,240 Capcom Co., Ltd. (Japan) 800 12,910 McAfee, Inc. (NON) 900 34,335 Microsoft Corp. 28,802 847,064 Oracle Corp. 7,184 158,623 SAP AG (Germany) 1,900 90,954 Square Enix Holdings Co., Ltd. (Japan) 1,500 32,709 Symantec Corp. (NON) 2,198 39,015 UBISOFT Entertainment (France) (NON) 2,093 31,929 Technology services (9.0%) Accenture PLC Class A 7,074 290,317 Google, Inc. Class A (NON) 681 397,023 Yahoo!, Inc. (NON) 4,209 63,009 Telecommunications (2.0%) American Tower Corp. Class A (NON) 4,000 163,680 Toys (1.5%) Nintendo Co., Ltd. (Japan) 500 122,942 Total common stocks (cost $6,316,931) SHORT-TERM INVESTMENTS (7.1%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 588,832 $588,832 Total short-term investments (cost $588,832) TOTAL INVESTMENTS Total investments (cost $6,905,763) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $1,118,048) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation British Pound $123,630 $123,415 12/17/09 $215 Canadian Dollar 122,729 120,382 12/17/09 2,347 Euro 360,942 356,114 12/17/09 4,828 Hong Kong Dollar 8,182 8,181 12/17/09 1 Japanese Yen 473,892 452,782 12/17/09 21,110 Swedish Krona 57,679 57,174 12/17/09 505 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $418,619) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) British Pound $146,616 $146,342 12/17/09 $(274) Canadian Dollar 58,289 57,189 12/17/09 (1,100) Euro 179,272 176,431 12/17/09 (2,841) Swedish Krona 38,973 38,657 12/17/09 (316) Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $8,292,319. (b) The aggregate identified cost on a tax basis is $6,911,388, resulting in gross unrealized appreciation and depreciation of $1,497,318 and $106,275, respectively, or net unrealized appreciation of $1,391,043. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $395 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,067,710 and $848,879, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At November 30, 2009, liquid assets totaling $70 have been segregated to cover certain derivative contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 87.7% Japan 5.3 Finland 1.8 Germany 1.1 Sweden 0.9 United Kingdom 0.7 Switzerland 0.6 China 0.6 Canada 0.5 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $70 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $65,627 $ $ Communication services 372,027 Consumer cyclicals 424,207 Consumer staples 54,711 Energy 46,580 Financial 48,172 Technology 6,487,683 214,592 Total common stocks Short-term investments 588,832 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include forward currency contracts. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $29,006 $4,531 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Broadcasting (0.3%) Liberty Media Corp. - Entertainment (NON) 220 $10,527 Cable television (14.9%) DIRECTV Class A (NON) 5,900 186,617 Jupiter Telecommunications Co., Ltd. (Japan) 84 78,975 NET Servicos de Comunicacao SA ADR (Brazil) 4,900 70,119 Telenet Group Holding NV (Belgium) 5,914 161,009 Time Warner Cable, Inc. 2,000 83,780 Communications equipment (2.2%) Qualcomm, Inc. 1,900 85,500 Regional Bells (16.6%) AT&T, Inc. 15,038 405,124 Verizon Communications, Inc. 7,718 242,808 Software (0.6%) Shanda Games, Ltd. ADR (China) (NON) 2,465 25,242 Telecommunications (49.3%) America Movil SAB de CV ADR Ser. L (Mexico) 957 46,300 American Tower Corp. Class A (NON) 2,482 101,563 BT Group PLC (United Kingdom) 74,699 172,086 France Telecom SA (France) 7,509 195,184 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 796,000 132,499 Indosat Tbk PT (Indonesia) 119,500 61,363 Inmarsat PLC (United Kingdom) 5,765 60,339 KDDI Corp. (Japan) 16 86,622 Koninklijke (Royal) KPN NV (Netherlands) 10,967 194,997 KT Corp. (South Korea) 1,620 53,656 LG Dacom Corp. (South Korea) 3,470 54,480 Mobile Telesystems ADR (Russia) 700 35,056 Sprint Nextel Corp. (NON) 9,478 35,163 Telefonica SA (Spain) 6,939 199,464 Vodafone Group PLC (United Kingdom) 219,131 494,580 Telephone (15.0%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,900 126,072 Portugal Telecom SGPS SA (Portugal) 12,678 153,389 Qatar Telecom Q-Tel QSC (Qatar) (NON) 2,527 102,769 Qwest Communications International, Inc. 14,853 54,213 Swisscom AG (Switzerland) 384 149,441 Total common stocks (cost $3,473,387) SHORT-TERM INVESTMENTS (2.4%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 93,305 $93,305 Total short-term investments (cost $93,305) TOTAL INVESTMENTS Total investments (cost $3,566,692) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $843,459) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $55,853 $55,488 12/17/09 $365 British Pound 13,463 13,440 12/17/09 23 Canadian Dollar 132,002 130,352 12/17/09 1,650 Euro 310,578 306,431 12/17/09 4,147 Japanese Yen 129,481 123,882 12/17/09 5,599 New Zealand Dollar 10,768 10,864 12/17/09 (96) Norwegian Krone 47,632 47,642 12/17/09 (10) Singapore Dollar 76,659 76,046 12/17/09 613 Swedish Krona 80,004 79,314 12/17/09 690 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $504,929) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $159,748 $160,777 12/17/09 $1,029 Canadian Dollar 16,465 16,154 12/17/09 (311) Euro 4,797 4,798 12/17/09 1 Hong Kong Dollar 133,758 133,744 12/17/09 (14) Japanese Yen 87,983 84,044 12/17/09 (3,939) Swiss Franc 108,075 105,412 12/17/09 (2,663) Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $3,901,551. (b) The aggregate identified cost on a tax basis is $3,566,843, resulting in gross unrealized appreciation and depreciation of $477,303 and $91,904, respectively, or net unrealized appreciation of $385,399. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $76 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $179,214 and $275,790, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At November 30, 2009, liquid assets totaling $4,569 have been segregated to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 32.8% United Kingdom 18.4 Japan 7.4 Spain 5.0 France 4.9 Netherlands 4.9 Belgium 4.1 Portugal 3.9 Switzerland 3.8 Hong Kong 3.4 South Korea 2.7 Qatar 2.6 Brazil 1.8 Indonesia 1.6 Mexico 1.2 Russia 0.9 China 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $4,502 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $1,854,410 $1,883,258 $ Consumer cyclicals 10,527 Technology 110,742 Total common stocks Short-term investments 93,305 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include futures. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $14,531 $(7,447) Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 11/30/09 (Unaudited) CORPORATE BONDS AND NOTES (34.8%)(a) Principal amount Value Basic materials (3.8%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) $15,000 $56 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) 10,000 10,208 Associated Materials, Inc. company guaranty 9 3/4s, 2012 25,000 25,406 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 5,000 4,888 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 58,000 65,851 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 28,000 30,170 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 5,000 5,413 Glencore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 100,000 99,185 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 80,000 75,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 5,000 4,800 International Paper Co. sr. unsec. notes 9 3/8s, 2019 6,000 7,425 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default) (NON) 3,000 2,400 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 5,000 4,775 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 5,000 5,363 Nalco Co. 144A sr. notes 8 1/4s, 2017 3,000 3,128 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013 (PIK) 1,702 472 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 4,513 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 165,000 176,435 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 115,000 111,550 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 5,000 5,050 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 8,000 9,340 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 9,000 10,170 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 8,000 8,990 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 10,000 9,200 Capital goods (0.4%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 25,000 24,688 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 5,000 5,245 Allied Waste North America, Inc. sr. unsec. notes 6 3/8s, 2011 5,000 5,265 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,000 5,230 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 5,000 5,088 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 5,000 4,888 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 20,000 22,770 Communication services (4.4%) American Tower Corp. 144A sr. unsec. notes 7 1/4s, 2019 5,000 5,550 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 26,478 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 20,000 21,050 CCH I, LLC sec. notes 11s, 2015 (In default) (NON) 10,000 2,063 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 5,000 6,225 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 55,000 68,200 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 5,000 5,506 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 10,000 12,297 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 15,000 16,649 Cox Communications, Inc. unsec. sr. notes 4 5/8s, 2010 100,000 100,387 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 45,000 55,266 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 5,000 4,813 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 5,000 5,256 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 35,000 36,225 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 40,000 42,950 iPCS, Inc. company guaranty sr. notes FRN 2.406s, 2013 5,000 4,413 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 35,000 30,888 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 5,000 4,188 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 35,000 35,088 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 5,000 4,656 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 100,000 99,000 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 5,000 5,730 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 15,000 16,840 Telecom Italia Capital SA company guaranty sr. unsec. notes 7.175s, 2019 (Italy) 5,000 5,666 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 25,000 26,959 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 10,000 11,241 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 5,000 5,565 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 5,000 5,314 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 5,000 5,138 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 7,000 8,329 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 13,000 16,620 Verizon Wireless, Inc. sr. unsec. unsub. notes 5.55s, 2014 50,000 55,103 West Corp. company guaranty 9 1/2s, 2014 25,000 24,375 Windstream Corp. company guaranty 8 5/8s, 2016 5,000 5,038 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,113 Consumer cyclicals (9.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 5,200 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,000 5,100 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 5,200 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,139 1,915 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 293 179 Aramark Corp. company guaranty 8 1/2s, 2015 5,000 5,013 Aramark Corp. company guaranty sr. unsec. notes FRN 3.781s, 2015 100,000 89,000 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 4,500 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 10,000 8,150 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 10,000 9,975 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 5,000 4,625 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,280 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 35,000 37,080 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 40,000 41,100 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,788 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 45,000 48,881 Fleetwood Enterprises, Inc. company guaranty sr. sec. sub. notes 14s, 2011 (In default) (F)(NON) 97,000 58,200 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 25,000 25,813 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 1,000 1,023 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 5,000 5,375 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 5,000 4,513 Harrah's Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 52,000 39,520 Hertz Corp. company guaranty 8 7/8s, 2014 110,000 110,550 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 10,000 9,475 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 115,000 116,438 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 6,000 5,220 Jarden Corp. company guaranty sr. unsec. sub. notes7 1/2s, 2017 30,000 29,700 KB Home company guaranty 6 3/8s, 2011 11,000 11,028 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 21,100 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 5,163 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 30,000 31,425 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 4,419 Limited Brands, Inc. sr. unsec. notes 6 1/8s, 2012 40,000 39,600 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 5,000 5,075 Masco Corp. sr. unsec. notes 5.85s, 2017 100,000 93,076 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 20,000 4,800 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 81,900 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 56,000 55,580 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 4,975 Michaels Stores, Inc. company guaranty 10s, 2014 25,000 25,500 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 16,056 14,491 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 25,000 28,654 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 30,000 26,250 Pearson Dollar Finance Two PLC 144A company guaranty sr. notes 6 1/4s, 2018 (United Kingdom) 200,000 214,155 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 30,000 30,000 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 5,000 1,050 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) (NON) 15,000 150 THL Buildco, Inc. (Nortek Holdings, Inc.) companyguarantysr. sec. notes 10s, 2013 (In default) (NON) 5,000 5,125 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default) (NON) 15,000 10,725 Time Warner, Inc. debs. 9 1/8s, 2013 15,000 17,613 Travelport LLC company guaranty 9 7/8s, 2014 35,000 35,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 15,000 1,050 United Auto Group, Inc. company guaranty 7 3/4s, 2016 5,000 4,838 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 3,983 777 Viacom, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 70,000 73,302 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 25,000 24,375 Consumer staples (2.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 12,209 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 10,000 11,713 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 10,000 12,876 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 5,000 4,600 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 4,900 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 11,518 8,696 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 5,000 5,050 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 20,000 20,250 CVS Caremark Corp. notes 6.6s, 2019 35,000 39,237 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 20,000 22,091 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 4,850 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 5,000 5,463 McDonald's Corp. sr. unsec. notes 5.7s, 2039 40,000 42,482 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 5,000 5,164 Reynolds American, Inc. company guaranty 7 1/4s, 2013 10,000 11,046 Rite Aid Corp. company guaranty 9 1/2s, 2017 15,000 12,338 Rite Aid Corp. sec. notes 7 1/2s, 2017 5,000 4,525 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 15,000 16,838 Supervalu, Inc. sr. unsec. notes 7 1/2s, 2014 5,000 5,063 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 135,600 Universal Corp. notes Ser. MTNC, 5.2s, 2013 100,000 100,337 Energy (3.1%) Amerada Hess Corp. unsub. notes 6.65s, 2011 10,000 10,835 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 6,000 5,340 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 4,425 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 13,913 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 35,000 35,350 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 15,000 11,175 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 5,000 5,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 15,000 12,975 ConocoPhillips notes 6 1/2s, 2039 20,000 22,728 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 4,963 Encore Acquisition Co. sr. sub. notes 6s, 2015 15,000 14,963 EOG Resources, Inc. notes 6 7/8s, 2018 15,000 17,987 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 10,000 10,025 Forest Oil Corp. sr. notes 8s, 2011 5,000 5,138 Halliburton Co. sr. unsec. notes 7.45s, 2039 10,000 12,574 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 40,000 40,500 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 4,669 Husky Energy, Inc. sr. notes 5.9s, 2014 (Canada) 5,000 5,465 Kerr-McGee Corp. sec. notes 6.95s, 2024 10,000 10,873 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 100,000 98,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 5,000 4,963 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 5,000 5,618 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 5,000 4,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 35,000 35,438 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 5,000 5,433 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 10,000 10,375 Plains Exploration & Production Co. company guaranty 7s, 2017 25,000 23,750 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 5,000 5,150 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 5,000 5,038 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default) (NON) 5,000 2,925 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 5,000 4,900 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 20,000 25,827 Williams Cos., Inc. (The) notes 8 3/4s, 2032 15,000 17,559 Williams Cos., Inc. (The) notes 7 3/4s, 2031 5,000 5,414 Williams Cos., Inc. (The) sr. unsec. notes 8 3/4s, 2020 10,000 11,688 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 5,000 5,509 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 10,000 11,222 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 5,000 5,276 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 5,000 5,644 Financials (4.4%) American Express Co. sr. unsec. notes 8 1/8s, 2019 45,000 54,073 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 5,313 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 0.854s, 2027 20,000 12,828 Barclays Bank PLC 144A sub. notes 10.179s, 2021 32,000 42,693 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 20,000 22,127 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 40,000 46,257 Chubb Corp. (The) sr. notes 6 1/2s, 2038 5,000 5,827 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 30,000 30,141 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 30,000 31,405 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.423s, 2010 15,000 14,953 CNA Financial Corp. unsec. notes 6 1/2s, 2016 135,000 134,107 CNA Financial Corp. unsec. notes 6s, 2011 5,000 5,103 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 5,000 5,160 Fleet Capital Trust V bank guaranty FRN 1.292s, 2028 20,000 11,277 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.473s, 2016 5,000 4,498 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 35,000 36,707 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 3,000 2,858 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 3,000 2,843 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 9,000 8,663 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,000 895 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 6,000 5,678 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 1,000 775 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 10,000 11,807 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 5,000 4,925 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 100,000 100,091 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 13,650 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 4,694 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 25,000 26,513 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 10,000 12,253 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.482s, 2011 5,000 4,910 MetLife, Inc. sr. unsec. 6 3/4s, 2016 10,000 11,487 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 10,000 11,394 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 20,000 20,582 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 11,000 12,061 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 10,000 9,953 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 10,000 10,519 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 15,000 16,247 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.511s, 2012 20,000 19,581 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 10,000 10,450 Government (0.2%) Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 37,547 Health care (1.9%) Aetna, Inc. sr. unsec 6 1/2s, 2018 $10,000 11,031 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 35,000 37,013 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 5,000 5,100 DaVita, Inc. company guaranty 6 5/8s, 2013 5,000 4,963 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 5,000 5,534 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 3,000 3,528 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 7,000 7,789 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 20,000 22,285 HCA, Inc. sr. sec. notes 9 1/4s, 2016 25,000 26,438 HCA, Inc. sr. sec. notes 9 1/8s, 2014 5,000 5,225 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 1,925 Healthsouth Corp. company guaranty 10 3/4s, 2016 5,000 5,450 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 30,000 30,525 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 3,000 3,316 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 5,000 4,800 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 4,850 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 15,000 19,080 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 5,000 5,747 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 5,000 4,825 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 10,000 12,507 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 4,788 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 24,000 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,863 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 5,000 5,025 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 4,350 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,240 4,559 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 5,000 5,288 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 10,000 9,395 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012 (PIK) 5,000 4,500 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 35,000 36,050 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 4,750 WellPoint, Inc. notes 7s, 2019 10,000 11,514 Technology (1.0%) Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 4,775 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,075 Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 30,000 31,681 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 10,000 8,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 25,000 21,250 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,050 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 15,000 15,690 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,100 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 45,000 45,675 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 20,000 22,450 Transportation (0.3%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 5,000 5,504 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 5,000 4,838 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 25,000 26,396 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 10,000 11,268 Utilities and power (3.5%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 5,000 4,988 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 7,000 7,140 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 7,000 7,914 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 10,000 12,614 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 100,000 103,151 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 10,000 10,925 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 15,000 16,548 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 10,000 11,034 Dynegy Holdings, Inc. sr. unsec. 7 1/2s, 2015 100,000 92,000 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 5,000 4,588 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 4,713 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 7,250 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 4,628 El Paso Natural Gas Co. sr. unsec. unsub. bonds Ser. *, 8 3/8s, 2032 10,000 12,066 Electricite de France 144A notes 6.95s, 2039 (France) 25,000 30,359 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 33,950 Energy Future Intermediate Holdings Co., LLC sr. notes Ser. *, 9 3/4s, 2019 42,000 40,215 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 5,000 5,412 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 5,000 4,988 Mirant North America, LLC company guaranty 7 3/8s, 2013 25,000 24,625 Nevada Power Co. notes 6 1/2s, 2018 25,000 27,495 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 5,000 6,048 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 4,988 NRG Energy, Inc. sr. notes 7 3/8s, 2016 35,000 34,825 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 5,000 6,311 PSEG Power, LLC 144A company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,216 Public Service Co. of Colorado 1st mtge. sec. bond 5.8s, 2018 5,000 5,629 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 5,000 5,399 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 15,000 16,468 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 10,000 10,913 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 15,000 15,775 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 20,000 24,601 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 5,000 5,712 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 18,837 Total corporate bonds and notes (cost $5,978,039) $6,159,840 COMMON STOCKS (28.0%)(a) Shares Value Banking (1.0%) Banco Bilbao Vizcaya Argentaria SA (Spain) 382 $7,233 Banco Latinoamericano de Exportaciones SA Class E (Panama) 188 2,624 Bank of Hawaii Corp. 57 2,605 Bank of New York Mellon Corp. (The) 149 3,969 Bank of the Ozarks, Inc. 94 2,499 Commerzbank AG (Germany) 134 1,259 Commonwealth Bank of Australia (Australia) 154 7,433 Credit Agricole SA (France) 214 4,469 DBS Group Holdings, Ltd. (Singapore) 500 5,174 DnB NOR ASA (Norway) (NON) 977 10,978 DnB NOR ASA (Rights) (Norway) (NON) 217 611 First Bancorp 78 1,015 First Defiance Financial Corp. 94 1,021 Flushing Financial Corp. 183 1,997 Hudson City Bancorp, Inc. 571 7,589 International Bancshares Corp. 137 2,297 JPMorgan Chase & Co. 986 41,895 KBC Groupe SA (Belgium) (NON) 52 2,355 Lloyds Banking Group PLC (United Kingdom) 1,077 994 Lloyds Banking Group PLC NPR (United Kingdom) 1,443 421 Nordea AB (Sweden) 997 10,373 Northern Trust Corp. 45 2,228 Oriental Financial Group (Puerto Rico) 179 1,736 Smithtown Bancorp, Inc. 84 537 Societe Generale (France) 60 4,256 State Street Corp. 204 8,425 Suffolk Bancorp 87 2,343 U.S. Bancorp 467 11,269 Wells Fargo & Co. 760 21,310 Wilshire Bancorp, Inc. 134 939 Basic materials (1.2%) AK Steel Holding Corp. 245 4,900 Amcor, Ltd. (Australia) 1,611 8,703 Ampco-Pittsburgh Corp. 91 2,661 Andersons, Inc. (The) 97 2,535 ArcelorMittal (Luxembourg) 329 12,876 Archer Daniels Midland Co. 389 11,985 Ashland, Inc. 269 9,665 Aurizon Mines, Ltd. (Canada) (NON) 564 2,792 Balfour Beatty PLC (United Kingdom) 968 4,068 BHP Billiton, Ltd. (Australia) 746 28,163 Bway Holding Co. (NON) 66 1,051 Celanese Corp. Ser. A 246 7,321 Century Aluminum Co. (NON) 174 1,697 CF Industries Holdings, Inc. 120 10,243 Chicago Bridge & Iron Co., NV (Netherlands) 226 3,975 Cliffs Natural Resources, Inc. 80 3,525 Coeur d'Alene Mines Corp. (NON) 66 1,505 Dow Chemical Co. (The) 137 3,806 Eastman Chemical Co. 73 4,389 Fletcher Building, Ltd. (New Zealand) 1,880 10,524 Hawkins, Inc. 92 2,009 Hochtief AG (Germany) 20 1,579 Horsehead Holding Corp. (NON) 300 3,366 Innophos Holdings, Inc. 170 4,211 KapStone Paper and Packaging Corp. (NON) 280 1,985 Kobe Steel, Ltd. (Japan) 1,000 1,704 Koppers Holdings, Inc. 125 3,531 Lubrizol Corp. (The) 109 7,905 MeadWestvaco Corp. 141 3,859 Mitsubishi Chemical Holdings Corp. (Japan) 500 1,820 Monsanto Co. 79 6,379 Mosaic Co. (The) 47 2,559 Nucor Corp. 77 3,266 OM Group, Inc. (NON) 96 2,940 OZ Minerals, Ltd. (Australia) (NON) 881 982 Plum Creek Timber Company, Inc. (R) 61 2,104 Rayonier, Inc. 79 3,139 Rock-Tenn Co. Class A 38 1,716 Schnitzer Steel Industries, Inc. Class A 76 3,391 Sealed Air Corp. 220 4,904 Silver Wheaton Corp. (Canada) (NON) 149 2,394 Terra Industries, Inc. 46 1,775 Thompson Creek Metals Co., Inc. (Canada) (NON) 267 3,199 USEC, Inc. (NON) 204 747 W.R. Grace & Co. (NON) 418 9,555 Capital goods (1.3%) AEP Industries, Inc. (NON) 33 1,247 Alstom SA (France) 32 2,253 Altra Holdings, Inc. (NON) 211 2,374 Andritz AG (Austria) 44 2,662 ATC Technology Corp. (NON) 122 2,686 AZZ, Inc. (NON) 45 1,523 BAE Systems PLC (United Kingdom) 510 2,754 Bekaert SA (Belgium) 59 8,784 Chart Industries, Inc. (NON) 244 4,050 Crown Holdings, Inc. (NON) 186 4,682 Cummins, Inc. 52 2,335 Deere (John) & Co. 46 2,461 Dover Corp. 127 5,192 EMCOR Group, Inc. (NON) 176 4,189 Emerson Electric Co. 227 9,400 EnPro Industries, Inc. (NON) 44 1,009 Flowserve Corp. 75 7,460 Fluor Corp. 99 4,206 Foster Wheeler AG (NON) 255 7,609 Fuel Systems Solutions, Inc. (NON) 86 4,149 Fushi Copperweld, Inc. (China) (NON) 294 2,373 Gardner Denver, Inc. 87 3,256 General Cable Corp. (NON) 130 3,817 GP Strategies Corp. (NON) 228 1,386 GrafTech International, Ltd. (NON) 113 1,662 Harbin Electric, Inc. (China) (NON) 167 3,343 Haynes International, Inc. (NON) 35 938 John Bean Technologies Corp. 109 1,872 Joy Global, Inc. 34 1,820 L-3 Communications Holdings, Inc. 135 10,580 Lockheed Martin Corp. 231 17,840 LSB Industries, Inc. (NON) 191 2,334 Mitsubishi Electric Corp. (Japan) 2,000 14,143 Northrop Grumman Corp. 212 11,618 Owens-Illinois, Inc. (NON) 235 7,348 Pactiv Corp. (NON) 187 4,553 Powell Industries, Inc. (NON) 81 2,843 Prysmian SpA (Italy) 400 6,723 Raytheon Co. 320 16,490 Silgan Holdings, Inc. 32 1,714 Smith (A.O.) Corp. 81 3,396 Thomas & Betts Corp. (NON) 81 2,957 Timken Co. 101 2,492 Tomkins PLC (United Kingdom) 1,471 4,176 United Technologies Corp. 248 16,676 VSE Corp. 53 2,409 WESCO International, Inc. (NON) 109 2,845 Communication services (1.1%) AboveNet, Inc. (NON) 83 4,258 ADTRAN, Inc. 134 2,831 AT&T, Inc. 1,458 39,279 Atlantic Tele-Network, Inc. 46 2,156 Belgacom SA (Belgium) 283 10,731 BT Group PLC (United Kingdom) 1,883 4,338 Cincinnati Bell, Inc. (NON) 778 2,318 Comcast Corp. Class A 680 9,976 DIRECTV Class A (NON) 243 7,686 DISH Network Corp. Class A (NON) 430 8,905 Earthlink, Inc. 283 2,329 EchoStar Corp. Class A (NON) 331 6,431 France Telecom SA (France) 179 4,653 InterDigital, Inc. (NON) 41 975 KDDI Corp. (Japan) 2 10,828 Koninklijke (Royal) KPN NV (Netherlands) 656 11,664 Liberty Global, Inc. Class A (NON) 413 7,967 NeuStar, Inc. Class A (NON) 214 5,008 NII Holdings, Inc. (NON) 223 6,645 Qwest Communications International, Inc. 1,657 6,048 Sprint Nextel Corp. (NON) 1,902 7,056 Telecom Corp. of New Zealand, Ltd. (New Zealand) 3,453 6,065 Telecom Italia SpA RNC (Italy) 3,900 4,421 Time Warner Cable, Inc. 138 5,781 USA Mobility, Inc. (NON) 246 2,455 Verizon Communications, Inc. 345 10,854 Windstream Corp. 404 4,008 Conglomerates (0.4%) 3M Co. 166 12,855 General Electric Co. 2,811 45,032 Siemens AG (Germany) 82 8,040 SPX Corp. 101 5,382 Consumer cyclicals (2.2%) Adecco SA (Switzerland) 36 1,799 Advance Auto Parts, Inc. 109 4,284 Aeropostale, Inc. (NON) 41 1,292 Alliance Data Systems Corp. (NON) 55 3,354 American Media, Inc. 144A (F) 54 APAC Customer Services, Inc. (NON) 394 2,061 Autonation, Inc. (NON) 165 2,912 AutoZone, Inc. (NON) 23 3,401 Bally Technologies, Inc. (NON) 48 1,993 Best Buy Co., Inc. 122 5,225 Big Lots, Inc. (NON) 143 3,298 Buckle, Inc. (The) 142 3,882 Carter's, Inc. (NON) 43 935 Cash America International, Inc. 59 1,897 Cinemark Holdings, Inc. 136 1,720 Coach, Inc. 171 5,942 Davis Service Group PLC (United Kingdom) 1,190 7,892 De La Rue PLC (United Kingdom) 271 4,244 Deckers Outdoor Corp. (NON) 62 5,743 Deluxe Corp. 147 1,896 Dollar Thrifty Automotive Group (NON) 115 2,123 Dollar Tree, Inc. (NON) 79 3,869 Dress Barn, Inc. (NON) 176 3,779 Electrolux AB Class B (Sweden) (NON) 515 12,664 Emergency Medical Services Corp. Class A (NON) 39 1,882 Equifax, Inc. 111 3,180 EZCORP, Inc. Class A (NON) 371 5,480 Fleetwood Enterprises, Inc. (NON) 5,575 20 Ford Motor Co. (NON) 2,157 19,176 Fuqi International, Inc. (China) (NON) 115 2,521 Gannett Co., Inc. 397 3,926 Gap, Inc. (The) 535 11,460 Geberit International AG (Switzerland) 14 2,412 Goodyear Tire & Rubber Co. (The) (NON) 236 3,236 Gymboree Corp. (The) (NON) 49 1,956 Hasbro, Inc. 234 6,938 Hertz Global Holdings, Inc. (NON) 267 2,617 Hillenbrand, Inc. 57 1,043 Home Depot, Inc. (The) 278 7,606 Jos. A. Bank Clothiers, Inc. (NON) 46 1,877 Kenneth Cole Productions, Inc. Class A 72 670 Kesa Electricals PLC (United Kingdom) 1,321 3,311 Lender Processing Services, Inc. 72 3,008 Limited Brands, Inc. 376 6,238 LodgeNet Entertainment Corp. (NON) 201 902 Lowe's Cos., Inc. 218 4,755 Macy's, Inc. 429 6,997 Maidenform Brands, Inc. (NON) 103 1,492 Marks & Spencer Group PLC (United Kingdom) 456 2,901 Mediaset SpA (Italy) 997 7,590 Navistar International Corp. (NON) 168 5,546 Next PLC (United Kingdom) 212 6,885 OfficeMax, Inc. (NON) 193 2,042 Oshkosh Corp. 109 4,331 Owens Corning, Inc. (NON) 232 5,482 Perry Ellis International, Inc. (NON) 118 1,650 Phillips-Van Heusen Corp. 145 5,800 QC Holdings, Inc. 168 907 R. R. Donnelley & Sons Co. 174 3,581 Rent-A-Center, Inc. (NON) 68 1,203 Ross Stores, Inc. 170 7,477 Sotheby's Holdings, Inc. Class A 200 3,794 Steiner Leisure, Ltd. (Bahamas) (NON) 55 2,175 Steven Madden, Ltd. (NON) 80 2,854 Swire Pacific, Ltd. (Hong Kong) 1,000 11,478 Target Corp. 233 10,848 Tempur-Pedic International, Inc. (NON) 51 1,099 Time Warner, Inc. 549 16,865 Toro Co. (The) 113 4,502 Toyota Motor Corp. (Japan) 100 3,988 Tractor Supply Co. (NON) 22 1,027 True Religion Apparel, Inc. (NON) 57 1,051 TRW Automotive Holdings Corp. (NON) 145 3,155 URS Corp. (NON) 48 1,994 Valeo SA (France) (NON) 293 8,415 Vertis Holdings, Inc. (F)(NON) 179 Visa, Inc. Class A 135 10,935 Volkswagen AG (preference) (Germany) 86 7,297 Wal-Mart Stores, Inc. 601 32,785 Walt Disney Co. (The) 293 8,854 Warnaco Group, Inc. (The) (NON) 77 3,135 Whirlpool Corp. 65 4,820 William Hill PLC (United Kingdom) 159 467 World Fuel Services Corp. 38 2,021 Wright Express Corp. (NON) 41 1,196 Wyndham Worldwide Corp. 211 3,918 Consumer finance (%) Dollar Financial Corp. (NON) 76 1,856 Nelnet, Inc. Class A 146 2,536 World Acceptance Corp. (NON) 115 3,373 Consumer staples (2.0%) AFC Enterprises (NON) 500 3,915 Altria Group, Inc. 778 14,634 Anheuser-Busch InBev NV (Belgium) 227 11,368 Autogrill SpA (Italy) (NON) 273 3,390 Bare Escentuals, Inc. (NON) 192 2,456 Beacon Roofing Supply, Inc. (NON) 128 1,967 BJ's Wholesale Club, Inc. (NON) 179 6,213 Bridgepoint Education, Inc. (NON) 104 1,661 Brink's Co. (The) 73 1,641 Brinker International, Inc. 152 2,098 British American Tobacco (BAT) PLC (United Kingdom) 206 6,261 Carrols Restaurant Group, Inc. (NON) 242 1,602 CEC Entertainment, Inc. (NON) 114 3,324 Clorox Co. 42 2,531 Coca-Cola Enterprises, Inc. 351 6,897 Colgate-Palmolive Co. 111 9,345 Constellation Brands, Inc. Class A (NON) 282 4,825 Core-Mark Holding Co., Inc. (NON) 49 1,474 CVS Caremark Corp. 222 6,884 Dean Foods Co. (NON) 298 4,738 Del Monte Foods Co. 234 2,455 Domino's Pizza, Inc. (NON) 432 3,400 Estee Lauder Cos., Inc. (The) Class A 99 4,636 General Mills, Inc. 217 14,756 Heineken NV (Netherlands) 152 7,147 Herbalife, Ltd. (Cayman Islands) 222 9,311 Hormel Foods Corp. 65 2,439 Jeronimo Martins, SGPS, SA (Portugal) 2,645 26,085 Kellogg Co. 69 3,628 Kimberly-Clark Corp. 256 16,888 Kraft Foods, Inc. Class A 594 15,789 Kroger Co. 493 11,211 Liberty Media Holding Corp. - Interactive Class A (NON) 211 2,245 Lincoln Educational Services Corp. (NON) 192 4,247 McDonald's Corp. 241 15,243 MWI Veterinary Supply, Inc. (NON) 50 1,855 Nash Finch Co. 60 1,969 National Presto Industries, Inc. 37 3,447 Newell Rubbermaid, Inc. 256 3,715 Nichirei Corp. (Japan) 2,000 7,489 PepsiCo, Inc. 307 19,102 Philip Morris International, Inc. 460 22,121 Prestige Brands Holdings, Inc. (NON) 288 2,007 Procter & Gamble Co. (The) 427 26,623 Reynolds American, Inc. 47 2,348 Safeway, Inc. 250 5,625 Sally Beauty Holdings, Inc. (NON) 180 1,256 Sara Lee Corp. 542 6,580 School Specialty, Inc. (NON) 72 1,642 Spartan Stores, Inc. 117 1,618 Travis Perkins PLC (United Kingdom) (NON) 100 1,252 Universal Corp. 38 1,631 USANA Health Sciences, Inc. (NON) 59 1,893 Yum! Brands, Inc. 128 4,515 Energy (2.2%) Alpha Natural Resources, Inc. (NON) 259 9,583 Apache Corp. 162 15,435 Basic Energy Services, Inc. (NON) 94 647 Bolt Technology Corp. (NON) 105 1,150 Boots & Coots International Control, Inc. (NON) 1,415 2,023 Cameron International Corp. (NON) 156 5,897 Chevron Corp. 625 48,775 Complete Production Services, Inc. (NON) 128 1,330 ConocoPhillips 449 23,245 Contango Oil & Gas Co. (NON) 23 1,021 CVR Energy, Inc. (NON) 131 960 Devon Energy Corp. 33 2,223 Dresser-Rand Group, Inc. (NON) 69 1,938 ENI SpA (Italy) 94 2,328 ENSCO International, Inc. 167 7,348 Exxon Mobil Corp. 971 72,893 Geokinetics, Inc. (NON) 147 1,508 GulfMark Offshore, Inc. (NON) 41 1,118 Halliburton Co. 250 7,340 Hess Corp. 210 12,172 Hornbeck Offshore Services, Inc. (NON) 146 3,330 International Coal Group, Inc. (NON) 424 1,768 ION Geophysical Corp. (NON) 768 4,178 Marathon Oil Corp. 472 15,397 Murphy Oil Corp. 128 7,218 National-Oilwell Varco, Inc. (NON) 202 8,690 Noble Corp. (Switzerland) 207 8,551 Occidental Petroleum Corp. 240 19,390 Oil States International, Inc. (NON) 46 1,650 Petroleum Development Corp. (NON) 171 3,073 Rosetta Resources, Inc. (NON) 155 2,441 Rowan Cos., Inc. (NON) 201 4,963 Royal Dutch Shell PLC Class A (United Kingdom) 684 20,246 Royal Dutch Shell PLC Class B (United Kingdom) 605 17,362 Santos, Ltd. (Australia) 165 2,220 Schlumberger, Ltd. 121 7,731 StatoilHydro ASA (Norway) 648 15,953 Sunoco, Inc. 190 4,788 Superior Well Services, Inc. (NON) 206 2,672 Swift Energy Co. (NON) 66 1,417 T-3 Energy Services, Inc. (NON) 101 2,521 Tidewater, Inc. 64 2,877 Unit Corp. (NON) 46 1,730 Vaalco Energy, Inc. (NON) 244 1,022 Walter Industries, Inc. 92 6,311 Williams Cos., Inc. (The) 363 7,220 Financial (0.1%) Intercontinental Exchange, Inc. (NON) 42 4,485 Moody's Corp. 167 3,879 Financials (0.6%) American Express Co. 90 3,765 Bank of America Corp. 1,152 18,259 Chubb Corp. (The) 259 12,986 Citigroup, Inc. 1,839 7,558 Goldman Sachs Group, Inc. (The) 164 27,824 HRPT Properties Trust (R) 3,486 21,404 MetLife, Inc. 135 4,616 Prudential Financial, Inc. 168 8,375 Health care (2.4%) Abbott Laboratories 339 18,472 Aetna, Inc. 207 6,026 AGA Medical Holdings, Inc. (NON) 52 649 Alliance Imaging, Inc. (NON) 360 2,131 Amedisys, Inc. (NON) 86 3,185 American Medical Systems Holdings, Inc. (NON) 120 2,108 American Oriental Bioengineering, Inc. (China) (NON) 550 2,206 AmerisourceBergen Corp. 243 6,000 Amgen, Inc. (NON) 407 22,934 AmSurg Corp. (NON) 60 1,243 AstraZeneca PLC (United Kingdom) 398 17,764 athenahealth, Inc. (NON) 98 4,106 Auxilium Pharmaceuticals, Inc. (NON) 35 1,220 Baxter International, Inc. 136 7,419 Biogen Idec, Inc. (NON) 195 9,153 Biovail Corp. (Canada) 150 2,165 Centene Corp. (NON) 102 1,920 Cephalon, Inc. (NON) 98 5,385 China-Biotics, Inc. (China) (NON) 65 919 Community Health Systems, Inc. (NON) 160 4,882 Continucare Corp. (NON) 354 1,101 Cubist Pharmaceuticals, Inc. (NON) 109 1,818 Eli Lilly & Co. 508 18,659 Endo Pharmaceuticals Holdings, Inc. (NON) 156 3,437 Enzon Pharmaceuticals, Inc. (NON) 171 1,660 Express Scripts, Inc. (NON) 97 8,323 Facet Biotech Corp. (NON) 77 1,264 Forest Laboratories, Inc. (NON) 210 6,439 Gentiva Health Services, Inc. (NON) 86 2,034 Genzyme Corp. (NON) 140 7,098 Gilead Sciences, Inc. (NON) 280 12,894 Harvard Bioscience, Inc. (NON) 281 1,003 Health Management Associates, Inc. Class A (NON) 1,103 6,761 HealthSpring, Inc. (NON) 160 2,650 Hospira, Inc. (NON) 126 5,916 Humana, Inc. (NON) 139 5,770 Illumina, Inc. (NON) 89 2,574 Immucor, Inc. (NON) 124 2,288 Invacare Corp. 109 2,714 Inverness Medical Innovations, Inc. (NON) 50 2,103 Johnson & Johnson 422 26,518 Kinetic Concepts, Inc. (NON) 242 8,158 LHC Group, Inc. (NON) 72 2,215 Lincare Holdings, Inc. (NON) 276 9,804 McKesson Corp. 229 14,203 Medco Health Solutions, Inc. (NON) 188 11,874 Medicis Pharmaceutical Corp. Class A 200 4,718 Medivation, Inc. (NON) 73 2,241 Medtronic, Inc. 68 2,886 Merck & Co., Inc. 202 7,314 Mylan, Inc. (NON) 606 10,829 Natus Medical, Inc. (NON) 102 1,359 NuVasive, Inc. (NON) 46 1,493 Obagi Medical Products, Inc. (NON) 178 2,004 OSI Pharmaceuticals, Inc. (NON) 36 1,199 Par Pharmaceutical Cos., Inc. (NON) 239 5,669 PDL BioPharma, Inc. 217 1,411 Perrigo Co. 46 1,846 Pfizer, Inc. 1,902 34,559 Quality Systems, Inc. 58 3,450 Questcor Pharmaceuticals, Inc. (NON) 282 1,213 Salix Pharmaceuticals, Ltd. (NON) 42 958 Santarus, Inc. (NON) 650 2,594 Steris Corp. 141 4,556 Takeda Pharmaceutical Co., Ltd. (Japan) 300 12,520 Techne Corp. 20 1,358 United Therapeutics Corp. (NON) 38 1,732 UnitedHealth Group, Inc. 402 11,525 Valeant Pharmaceuticals International (NON) 64 2,092 WellCare Health Plans, Inc. (NON) 64 2,111 WellPoint, Inc. (NON) 92 4,971 Young Innovations, Inc. 86 2,085 Insurance (0.5%) Aflac, Inc. 199 9,160 Allianz SE (Germany) 76 9,368 Allied World Assurance Company Holdings, Ltd. (Bermuda) 51 2,437 American Equity Investment Life Holding Co. 374 2,738 American Financial Group, Inc. 231 5,604 American Safety Insurance Holdings, Ltd. (Bermuda) (NON) 90 1,353 Amerisafe, Inc. (NON) 186 3,142 AON Corp. 65 2,517 Argo Group International Holdings, Ltd. (Bermuda) (NON) 48 1,400 Aspen Insurance Holdings, Ltd. (Bermuda) 81 2,099 Assured Guaranty, Ltd. (Bermuda) 112 2,540 CNA Surety Corp. (NON) 97 1,305 Compagnia Assicuratrice Unipol SpA (Preference) (Italy) (NON) 3,664 3,252 Conseco, Inc. (NON) 726 3,478 First Mercury Financial Corp. 85 1,102 ING Groep NV (Netherlands) (NON) 370 3,485 ING Groep NV (Rights) (Netherlands) 370 971 Loews Corp. 87 3,082 Maiden Holdings, Ltd. (Bermuda) 269 2,028 Platinum Underwriters Holdings, Ltd. (Bermuda) 47 1,659 Principal Financial Group 191 4,849 SeaBright Insurance Holdings, Inc. (NON) 403 4,433 Travelers Cos., Inc. (The) 158 8,278 Universal Insurance Holdings, Inc. 243 1,329 Validus Holdings, Ltd. (Bermuda) 56 1,484 Zurich Financial Services AG (Switzerland) 9 1,949 Investment banking/Brokerage (0.5%) BlackRock, Inc. 27 6,131 Calamos Asset Management, Inc. Class A 103 1,083 Charles Schwab Corp. (The) 229 4,198 Credit Suisse Group (Switzerland) 215 11,221 Deutsche Bank AG (Germany) 83 6,008 E*Trade Financial Corp. (NON) 2,468 4,048 Evercore Partners, Inc. Class A 128 3,969 Federated Investors, Inc. 98 2,526 Franklin Resources, Inc. 36 3,889 Invesco, Ltd. 130 2,893 Investment Technology Group, Inc. (NON) 233 4,252 Jefferies Group, Inc. (NON) 108 2,533 Legg Mason, Inc. 358 10,128 Man Group PLC (United Kingdom) 760 4,001 Morgan Stanley 336 10,611 NGP Capital Resources Co. 161 1,238 Piper Jaffray Cos. (NON) 56 2,428 SWS Group, Inc. 287 3,570 T. Rowe Price Group, Inc. 112 5,480 TradeStation Group, Inc. (NON) 214 1,575 Waddell & Reed Financial, Inc. Class A 107 3,117 Real estate (8.1%) Agree Realty Corp. (R) 85 2,094 Alexandria Real Estate Equities, Inc. (R) 277 15,614 AMB Property Corp. (R) 783 18,440 American Campus Communities, Inc. (R) 146 3,935 American Capital Agency Corp. (R) 63 1,668 Annaly Capital Management, Inc. (R) 434 7,990 Anworth Mortgage Asset Corp. (R) 217 1,562 Apartment Investment & Management Co. Class A (R) 1,073 14,496 Ashford Hospitality Trust, Inc. (NON)(R) 511 2,131 AvalonBay Communities, Inc. (R) 431 31,135 BioMed Realty Trust, Inc. (R) 1,330 18,208 Boston Properties, Inc. (R) 732 49,029 Brandywine Realty Trust (R) 1,413 13,876 BRE Properties (R) 612 19,174 Camden Property Trust (R) 567 21,971 CB Richard Ellis Group, Inc. Class A (NON) 393 4,492 CBL & Associates Properties (R) 2,055 19,029 Corporate Office Properties Trust (R) 414 14,155 Dexus Property Group (Australia) 8,490 6,286 Developers Diversified Realty Corp. (R) 1,522 15,403 DiamondRock Hospitality Co. (NON)(R) 1,659 13,338 Digital Realty Trust, Inc. (R) 347 16,885 Duke Realty Investments, Inc. (R) 1,168 13,093 Entertainment Properties Trust (R) 600 18,954 Equity Lifestyle Properties, Inc. (R) 340 16,323 Equity Residential Properties Trust (R) 1,573 50,666 Essex Property Trust, Inc. (R) 200 15,950 Federal Realty Investment Trust (R) 278 17,881 Glimcher Realty Trust (R) 848 2,493 HCP, Inc. (R) 1,856 58,093 Health Care REIT, Inc. (R) 586 26,106 Highwoods Properties, Inc. (R) 509 15,580 Home Properties of NY, Inc. (R) 404 18,152 Hospitality Properties Trust (R) 1,199 23,273 Host Marriott Corp. (R) 3,121 32,833 Kimco Realty Corp. (R) 1,746 21,511 LaSalle Hotel Properties (R) 853 15,891 Lexington Corporate Properties Trust (R) 218 1,059 Liberty Property Trust (R) 928 27,506 LTC Properties, Inc. (R) 115 2,957 Macerich Co. (The) (R) 591 17,588 Mack-Cali Realty Corp. (R) 627 19,243 Medical Properties Trust, Inc. (R) 1,706 16,514 Mid-America Apartment Communities, Inc. (R) 308 14,325 National Health Investors, Inc. (R) 601 19,827 National Retail Properties, Inc. (R) 660 13,226 Nationwide Health Properties, Inc. (R) 568 19,318 NorthStar Realty Finance Corp. (R) 258 875 Omega Healthcare Investors, Inc. (R) 968 17,511 ProLogis Trust (R) 3,743 48,958 PS Business Parks, Inc. (R) 322 15,308 Public Storage, Inc. (R) 925 73,612 Ramco-Gershenson Properties (R) 1,435 13,059 Realty Income Corp. (R) 1,055 26,681 Regency Centers Corp. (R) 429 14,359 Saul Centers, Inc. (R) 523 16,140 Senior Housing Properties Trust (R) 807 16,761 Simon Property Group, Inc. (R) 1,853 134,639 SL Green Realty Corp. (R) 468 20,789 Sovran Self Storage, Inc. (R) 516 16,677 Tanger Factory Outlet Centers (R) 388 15,229 UDR, Inc. (R) 1,003 15,015 Universal Health Realty Income Trust (R) 28 859 Urstadt Biddle Properties, Inc. Class A (R) 86 1,180 Ventas, Inc. (R) 1,242 53,319 Vornado Realty Trust (R) 1,068 69,911 Washington Real Estate Investment Trust (R) 691 18,035 Weingarten Realty Investors (R) 1,149 22,302 Wharf (Holdings), Ltd. (Hong Kong) 2,000 10,787 Technology (3.3%) Acme Packet, Inc. (NON) 150 1,539 Actuate Corp. (NON) 268 1,080 Acxiom Corp. (NON) 166 1,916 ADC Telecommunications, Inc. (NON) 475 2,912 Advanced Battery Technologies, Inc. (NON) 296 1,027 Agilent Technologies, Inc. (NON) 241 6,970 Amkor Technologies, Inc. (NON) 294 1,632 ANSYS, Inc. (NON) 41 1,597 Apple, Inc. (NON) 229 45,779 ARRIS Group, Inc. (NON) 442 4,416 Atmel Corp. (NON) 378 1,501 Avnet, Inc. (NON) 174 4,742 Black Box Corp. 77 2,171 Blackboard, Inc. (NON) 41 1,711 BMC Software, Inc. (NON) 213 8,249 Brocade Communications Systems, Inc. (NON) 318 2,255 Cavium Networks, Inc. (NON) 72 1,452 Checkpoint Systems, Inc. (NON) 127 1,801 Cisco Systems, Inc. (NON) 937 21,926 CSG Systems International, Inc. (NON) 282 5,460 Dell, Inc. (NON) 200 2,824 EMC Corp. (NON) 933 15,702 Emulex Corp. (NON) 314 3,058 EnerSys (NON) 55 1,252 F5 Networks, Inc. (NON) 214 10,064 Fair Isaac Corp. 95 1,734 Fidelity National Information Services, Inc. 205 4,633 Formfactor, Inc. (NON) 44 746 Fuji Photo Film Cos., Ltd. (Japan) 300 8,190 Global Defense Technology & Systems, Inc. (NON) 112 1,456 Google, Inc. Class A (NON) 60 34,980 Hewlett-Packard Co. 441 21,635 Hitachi, Ltd. (Japan) (NON) 3,000 8,138 i2 Technologies, Inc. (NON) 177 3,257 IBM Corp. 409 51,677 Infospace, Inc. (NON) 378 3,092 Ingram Micro, Inc. Class A (NON) 201 3,415 Integrated Device Technology, Inc. (NON) 402 2,275 Intel Corp. 1,826 35,059 Interactive Intelligence, Inc. (NON) 96 1,657 Jabil Circuit, Inc. 168 2,236 Marvell Technology Group, Ltd. (NON) 359 5,536 Microsoft Corp. 1,782 52,409 MicroStrategy, Inc. (NON) 35 3,065 MIPS Technologies, Inc. (NON) 291 1,094 Monotype Imaging Holdings, Inc. (NON) 272 2,105 Multi-Fineline Electronix, Inc. (NON) 55 1,371 National Semiconductor Corp. 628 9,169 NCR Corp. (NON) 182 1,713 Netezza Corp. (NON) 234 2,373 Netgear, Inc. (NON) 87 1,727 Oracle Corp. 1,535 33,893 Photronics, Inc. (NON) 230 929 Qualcomm, Inc. 78 3,510 Quest Software, Inc. (NON) 522 8,785 SAVVIS, Inc. (NON) 102 1,277 Seagate Technology 488 7,383 Silicon Graphics International Corp. (NON) 450 2,723 Sohu.com, Inc. (China) (NON) 143 7,974 STEC, Inc. (NON) 71 880 Symantec Corp. (NON) 854 15,159 Synaptics, Inc. (NON) 60 1,616 Tech Data Corp. (NON) 72 3,032 Technitrol, Inc. 88 445 TeleCommunication Systems, Inc. Class A (NON) 438 3,692 Texas Instruments, Inc. 614 15,528 TIBCO Software, Inc. (NON) 472 4,059 TTM Technologies, Inc. (NON) 432 4,480 Unisys Corp. (NON) 250 8,023 United Online, Inc. 376 2,557 VMware, Inc. Class A (NON) 151 6,339 Volterra Semiconductor Corp. (NON) 100 1,649 Web.com Group, Inc. (NON) 370 2,202 Western Digital Corp. (NON) 413 15,215 Western Union Co. (The) 329 6,070 Yahoo!, Inc. (NON) 596 8,922 Transportation (0.3%) Air Transport Services Group, Inc. (NON) 438 986 British Airways PLC (United Kingdom) (NON) 542 1,751 Deutsche Lufthansa AG (Germany) 307 4,912 Frontline, Ltd. (Norway) 311 8,597 Hawaiian Holdings, Inc. (NON) 217 1,356 International Shipholding Corp. 63 2,092 Orient Overseas International, Ltd. (Hong Kong) 1,000 4,523 Qantas Airways, Ltd. (Australia) 2,175 5,169 Ryder System, Inc. 186 7,540 Singapore Maritime, Ltd. (Singapore) 6,000 7,631 Union Pacific Corp. 168 10,628 Wabtec Corp. 96 3,696 Utilities and power (0.8%) AES Corp. (The) (NON) 286 3,644 CMS Energy Corp. 235 3,346 Constellation Energy Group, Inc. 120 3,818 DTE Energy Co. 63 2,527 Edison International 215 7,321 El Paso Corp. 861 8,231 Electric Power Development Co. (Japan) 100 3,113 Enel SpA (Italy) 1,405 8,403 Energen Corp. 84 3,654 Exelon Corp. 189 9,106 FirstEnergy Corp. 58 2,499 FPL Group, Inc. 136 7,068 Integrys Energy Group, Inc. 70 2,698 Mirant Corp. (NON) 506 7,205 National Grid PLC (United Kingdom) 503 5,476 NSTAR 104 3,446 NV Energy, Inc. 306 3,562 PG&E Corp. 168 7,113 PPL Corp. 212 6,470 Public Service Enterprise Group, Inc. 47 1,474 Sempra Energy 131 6,961 Terna SPA (Italy) 1,912 7,934 Tokyo Electric Power Co. (Japan) 700 18,908 UGI Corp. 115 2,700 Total common stocks (cost $4,201,176) $4,958,554 CONVERTIBLE BONDS AND NOTES (7.3%)(a) Principal amount Value Basic materials (0.2%) ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) $5,000 $7,463 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 3,000 3,630 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 10,000 15,888 Capital goods (0.5%) General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 15,000 13,856 L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 40,000 36,450 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 30,000 35,709 Communication services (0.5%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 50,000 42,250 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 50,000 45,188 Conglomerates (0.1%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 10,000 17,004 Consumer cyclicals (1.0%) Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 14,000 20,534 BorgWarner, Inc. cv. sr. unsec. notes 3 1/2s, 2012 5,000 5,938 Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 10,000 8,713 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 20,000 24,520 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 20,000 14,675 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 45,000 37,238 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 19,000 16,625 Sonic Automotive, Inc. cv. sr. unsec. notes 5s, 2029 2,000 1,929 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 40,000 46,500 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 9,000 6,840 Consumer staples (0.4%) Newell Rubbermaid, Inc. cv. sr. unsec. bonds 5 1/2s, 2014 4,000 7,385 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 45,000 37,631 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 14,288 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 12,000 9,525 Energy (0.6%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 20,000 16,900 James River Coal Co. 144A cv. sr. unsec. notes 4 1/2s, 2015 7,000 6,820 Patriot Coal Corp. cv. sr. unsec. notes 3 1/4s, 2013 7,000 5,460 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 25,000 22,868 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 25,000 24,188 Transocean, Inc. cv. sr. unsec. unsub. notes Ser. C, 1 1/2s, 2037 (Switzerland) 30,000 28,875 Financials (0.4%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 15,000 13,950 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 15,000 19,322 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 10,000 8,950 KKR Financial Holdings, LLC cv. sr. sec. notes 7s, 2012 23,000 20,988 Health care (1.2%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 10,000 7,738 Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 10,000 11,794 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 7,000 4,419 Conmed Corp. cv. sr. sub. notes 2 1/2s, 2024 8,000 7,380 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 12/15/13) 2037 (STP) 35,000 28,350 Invitrogen Corp. cv. sr. unsec. unsub. notes Ser. *, 1 1/2s, 2024 15,000 17,044 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 25,000 22,188 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 15,000 13,556 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2037 15,000 15,431 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 50,000 40,125 OSI Pharmaceuticals, Inc. cv. sr. unsec. sub. notes 3s, 2038 15,000 13,613 Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 30,000 24,788 Viropharma, Inc. cv. sr. unsec. notes 2s, 2017 20,000 13,975 Technology (2.4%) ADC Telecommunications, Inc. cv. unsec. sub notes FRN 1.593s, 2013 29,000 22,693 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 25,000 21,938 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 55,000 53,831 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 40,000 37,400 Cadence Design Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2013 20,000 16,275 Jazz Technologies, Inc. cv. company guaranty sr. unsec. unsub. notes 8s, 2011 20,000 15,900 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 0 7/8s, 2012 50,000 42,375 Macrovision Corp. cv. sr. unsec. notes 2 5/8s, 2011 15,000 17,869 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 15,000 15,975 Mentor Graphics Corp. cv. sub. unsec. notes FRN 1.928s, 2023 40,000 38,040 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 40,000 40,750 Safeguard Scientifics, Inc. cv. sr. unsec. notes 2 5/8s, 2024 60,000 56,100 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 15,000 11,738 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 15,000 13,369 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 20,000 18,813 Transportation (%) UAL Corp. cv. company guaranty sr. sub. notes 4 1/2s, 2021 10,000 7,700 Total convertible bonds and notes (cost $1,078,935) CONVERTIBLE PREFERRED STOCKS (4.3%)(a) Shares Value AES Trust III $3.375 cv. pfd. 985 $44,941 Assured Guaranty, Ltd. zero % cv. pfd. (Bermuda) 180 16,889 Bank of America Corp. Ser. L, 7.25% cv. pfd. 49 41,773 Bunge, Ltd. 5.125% cum. cv. pfd. 50 31,041 Chesapeake Energy Corp. $4.50 cum. cv. pfd. 260 19,793 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 870 31,755 Crown Castle International Corp. $3.125 cum. cv. pfd. 985 56,638 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 1,740 19,940 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. (acquired various dates from 10/9/07 to 10/11/07, cost $27,234) (RES) 685 34 El Paso Corp. 4.99% cv. pfd. 30 26,625 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,505 26,616 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 695 24,586 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 402 47,486 Great Plains Energy, Inc. $6.00 cv. pfd. 375 23,546 Interpublic Group of Companies, Inc. (The) Ser. B, 5.25% cv. pfd. 35 23,975 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 40 126 Merck & Co., Inc. 6.00% cum. cv. pfd 120 30,438 Nationwide Health Properties, Inc. Ser. B, $7.75 cv. pfd. 265 40,479 Newell Financial Trust I $2.625 cum. cv. pfd. 815 28,118 Retail Ventures, Inc. $3.312 cv. pfd. 775 31,484 Six Flags, Inc. $1.813 cum. cv. pfd. (acquired 10/9/07, cost $29,455) (RES) 1,410 353 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. (In default) (NON) 1,775 11,538 Stanley Works (The) 5.125% units cv. pfd. ARP 55,000 47,784 Universal Corp. 6.75% cv. pfd. 26 26,878 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Brazil) 695 36,967 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Brazil) 210 11,357 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 30 26,760 Whiting Petroleum Corp. $6.25 cum. cv. pfd 80 12,770 XL Capital, Ltd. $2.687 cv. pfd. 870 24,517 Total convertible preferred stocks (cost $829,009) MORTGAGE-BACKED SECURITIES (4.0%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.317s, 2014 $200,000 $201,364 Ser. 07-2, Class A2, 5.634s, 2049 15,000 14,899 Ser. 05-6, Class A2, 5.165s, 2047 23,000 23,239 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.239s, 2022 7,000 3,863 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.298s, 2014 95,000 94,210 Ser. 08-C7, Class A2A, 6.034s, 2049 55,000 55,981 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.961s, 2046 54,000 52,698 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5 5/8s, 2036 27,829 3,061 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 10,000 9,999 Fannie Mae Ser. 02-T4, Class A4, 9 1/2s, 2041 1,064 1,238 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 849 958 Ser. 02-T19, Class A3, 7 1/2s, 2042 2,728 3,081 Ser. 01-T12, Class A2, 7 1/2s, 2041 626 707 Ser. 01-T3, Class A1, 7 1/2s, 2040 112 126 Ser. 01-T1, Class A1, 7 1/2s, 2040 113 128 Ser. 99-T2, Class A1, 7 1/2s, 2039 159 179 Ser. 02-33, Class A2, 7 1/2s, 2032 1,982 2,238 Ser. 01-T4, Class A1, 7 1/2s, 2028 227 256 Ser. 02-26, Class A1, 7s, 2048 1,210 1,346 Ser. 03-W3, Class 1A2, 7s, 2042 1,046 1,164 Ser. 02-14, Class A1, 7s, 2042 1,779 1,980 Ser. 01-T10, Class A1, 7s, 2041 1,100 1,224 IFB Ser. 06-31, Class SX, IO, 6.464s, 2036 63,018 9,532 IFB Ser. 06-23, Class SP, IO, 6.464s, 2036 70,798 9,997 IFB Ser. 05-29, Class SX, IO, 6.464s, 2035 53,824 7,667 IFB Ser. 06-104, Class EI, IO, 6.454s, 2036 67,238 10,171 IFB Ser. 04-92, Class SQ, IO, 6.414s, 2034 67,910 9,645 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 251 280 IFB Ser. T-56, Class 2ASI, IO, 7.864s, 2043 8,850 1,482 Ser. T-51, Class 2A, 7 1/2s, 2042 10,563 11,893 Freddie Mac IFB Ser. 3119, Class PI, IO, 6.961s, 2036 76,787 14,335 IFB Ser. 2981, Class AS, IO, 6.481s, 2035 34,081 4,170 IFB Ser. 3001, Class IH, IO, 6.461s, 2035 63,038 8,829 IFB Ser. 3114, Class IP, IO, 6.361s, 2036 101,201 12,520 IFB Ser. 3424, Class XI, IO, 6.331s, 2036 108,774 15,192 IFB Ser. 3311, Class PI, IO, 6.171s, 2037 78,022 10,829 IFB Ser. 3225, Class EY, IO, 6.051s, 2036 80,857 9,060 IFB Ser. 2965, Class SA, IO, 5.811s, 2032 35,428 4,362 Ser. 3226, Class YI, IO, zero %, 2036 (F) 55,391 1 Government National Mortgage Association IFB Ser. 04-26, Class IS, IO, 6.961s, 2034 39,979 3,012 IFB Ser. 07-35, Class NY, IO, 6.661s, 2035 87,954 10,370 IFB Ser. 07-25, Class KS, IO, 5.961s, 2037 77,763 8,062 IFB Ser. 07-62, Class S, IO, 5.911s, 2037 68,285 6,635 IFB Ser. 04-41, Class SG, IO, 5.763s, 2034 139,415 7,814 GS Mortgage Securities Corp. II Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 10,058 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.326s, 2040 141,154 2,821 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,700 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 10,000 9,802 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.367s, 2040 384,129 3,058 Ser. 06-C1, Class XCL, IO, 0.122s, 2041 338,576 2,862 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 12,000 11,956 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.016s, 2037 69,697 8,364 Ser. 07-4, Class 1A4, IO, 1s, 2037 69,697 1,841 Wachovia Bank Commercial Mortgage Trust Ser. 04-C15, Class A4, 4.803s, 2041 10,000 9,773 Total mortgage-backed securities (cost $613,148) INVESTMENT COMPANIES (1.3%)(a) Shares Value iShares Dow Jones U.S. Real Estate Index Fund 646 $28,043 iShares Russell 2000 Growth Index Fund 51 3,216 iShares Russell 2000 Value Index Fund 107 5,806 MCG Capital Corp. (NON) 525 2,084 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 1,458 160,205 S&P Midcap 400 Index Depository Receipts (MidCap SPDR Trust Series 1) 171 21,312 SPDR KBW Bank ETF 593 13,105 Total investment companies (cost $210,994) FOREIGN GOVERNMENT BONDS AND NOTES (1.1%)(a) Principal amount/units Value Brazil (Federal Republic of) notes zero %, 2012 BRL 173 $99,550 United Kingdom treasury 4 1/4s, 2039 GBP 60,000 101,072 Total foreign government bonds and notes (cost $200,183) PURCHASED OPTIONS OUTSTANDING (0.7%)(a) Expiration date/ Contract strike price amount Value Bristol-Myers Squibb. Co. (Call) Dec-09/$25.00 $767 $552 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 871,000 62,912 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 871,000 62,651 Total purchased options outstanding (cost $58,963) COMMODITY LINKED NOTES (0.5%)(a) Principal amount Value UBS AG/ Jersey Branch144Asr. notesSer. CMCI, zero %, 2010 (indexed to the UBS Bloomberg CMCI Composite) (United Kingdom) $84,000 $93,030 Total commodity linked notes (cost $84,000) UNITS (0.2%)(a) Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 45,000 $28,665 Total units (cost $41,350) MUNICIPAL BONDS AND NOTES (0.1%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $10,259 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 10,981 Total municipal bonds and notes (cost $20,072) PREFERRED STOCKS (0.1%)(a) Shares Value GMAC, Inc. 144A 7.00% cum. pfd. 15 $9,075 Total preferred stocks (cost $8,948) SENIOR LOANS (%)(a)(c) Principal amount Value Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 $1,228 $1,254 Total senior loans (cost $524) ASSET-BACKED SECURITIES (%)(a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $1,000 $1,007 Total asset-backed securities (cost $1,000) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Vertis Holdings, Inc. (F) 10/18/15 0.01 22 $ Total warrants (cost $-) $ SHORT-TERM INVESTMENTS (20.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 2,064,667 $2,064,667 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.24% to 0.32%, July 15, 2010 (SEG) (SEGSF) $610,000 608,671 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.30% to 0.31%, April 1, 2010 (SEG) (SEGSF) 385,000 384,233 U.S. Treasury Bill for an effective yield of 0.50%, December 17, 2009 (SEG) 480,000 479,863 Total short-term investments (cost $3,538,045) TOTAL INVESTMENTS Total investments (cost $16,864,386)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $7,384,050) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $381,117 $373,071 12/17/09 $8,046 British Pound 167,631 167,364 12/17/09 267 Canadian Dollar 7,381 7,241 12/17/09 140 Danish Krone 5,961 5,880 12/17/09 81 Euro 6,424,264 6,339,732 12/17/09 84,532 Hong Kong Dollar 1,587 1,587 12/17/09 Japanese Yen 311,796 297,918 12/17/09 13,878 Mexican Peso 37,060 36,074 12/17/09 986 Norwegian Krone 59,359 59,104 12/17/09 255 Polish Zloty 27,753 26,899 12/17/09 854 Singapore Dollar 7,008 6,947 12/17/09 61 South African Rand 2,582 2,511 12/17/09 71 Swiss Franc 61,246 59,722 12/17/09 1,524 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $7,537,017) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $377,647 $369,501 12/17/09 $(8,146) Brazilian Real 102,812 104,113 12/17/09 1,301 British Pound 250,544 250,118 12/17/09 (426) Canadian Dollar 7,097 6,963 12/17/09 (134) Czech Koruna 27,213 27,064 12/17/09 (149) Euro 6,440,902 6,354,756 12/17/09 (86,146) Hong Kong Dollar 13,551 13,550 12/17/09 (1) Hungarian Forint 282 277 12/17/09 (5) Japanese Yen 233,562 223,154 12/17/09 (10,408) Mexican Peso 53,916 53,077 12/17/09 (839) New Zealand Dollar 16,973 17,124 12/17/09 151 Norwegian Krone 82,375 82,027 12/17/09 (348) Singapore Dollar 10,404 10,337 12/17/09 (67) Swedish Krona 10,212 10,122 12/17/09 (90) Swiss Franc 15,212 14,834 12/17/09 (378) Total FUTURES CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 1 $114,847 Mar-10 $1,595 Euro-Bobl 5 yr (Short) 1 175,023 Dec-09 (1,997) Euro-Bund 10 yr (Short) 2 370,643 Dec-09 (7,293) Euro-Schatz 2 yr (Long) 26 4,230,433 Dec-09 16,266 Japanese Government Bond 10 yr (Long) 1 1,619,986 Dec-09 17,642 Japanese Government Bond 10 yr Mini (Short) 6 972,757 Dec-09 (10,044) S&P 500 Index E-Mini (Short) 17 930,538 Dec-09 (56,644) U.S. Treasury Bond 20 yr (Long) 20 2,454,375 Mar-10 570 U.S. Treasury Note 2 yr (Long) 9 1,961,016 Mar-10 5,226 U.S. Treasury Note 5 yr (Long) 11 1,289,922 Mar-10 11,470 U.S. Treasury Note 5 yr (Short) 8 938,125 Mar-10 (8,397) U.S. Treasury Note 10 yr (Short) 26 3,118,375 Mar-10 335 Total WRITTEN OPTIONS OUTSTANDING at 11/30/09 (premiums received $738,287) (Unaudited) Contract Expiration date/ amount strike price Value Bristol-Myers Squibb. Co. (Put) $767 Dec-09/$25 $353 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 497,000 Aug-11/4.7 45,351 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 497,000 Aug-11/4.7 18,006 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 283,000 Aug-11/4.55 23,299 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 283,000 Aug-11/4.55 11,413 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 319,000 Aug-11/4.475 24,898 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 319,000 Aug-11/4.475 13,510 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 54,911 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 26,695 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 338,500 Jul-11/4.5475 27,994 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 338,500 Jul-11/4.5475 13,120 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 566,000 Aug-11/4.49 44,674 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 566,000 Aug-11/4.49 23,681 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 871,000 Jun-10/5.23 3,284 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 871,000 Jun-10/5.235 3,346 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 722,000 Jul-11/4.525 58,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 722,000 Jul-11/4.46 56,092 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 722,000 Jul-11/4.46 29,551 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 722,000 Jul-11/4.525 28,382 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 1,083,000 Jul-11/4.745 102,138 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 1,083,000 Jul-11/4.745 37,461 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 159,000 May-12/5.51 21,110 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 159,000 May-12/5.51 5,338 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A JPY 5,300,000 $ 9/11/16 1.8675% 6 month JPY-LIBOR-BBA $(3,794) MXN 1,450,000 (F) 7/18/13 1 month MXN-TIIE-BANXICO 9.175% 9,399 MXN 435,000 (F) 7/22/13 1 month MXN-TIIE-BANXICO 9.21% 2,854 MXN 300,000 3/28/13 1 month MXN-TIIE-BANXICO 6.9425% 114 Citibank, N.A., London JPY 16,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 10,253 Credit Suisse International JPY 115,000,000 10/10/12 1.45375% 6 month JPY-LIBOR-BBA (34,726) EUR 338,000 12/11/38 6 month EUR-EURIBOR-REUTERS 3.405% (25,475) CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (8,846) SEK 1,000,000 (E) 6/8/11 2.22% 3 month SEK-STIBOR-SIDE (991) SEK 1,000,000 (E) 6/8/12 3 month SEK-STIBOR-SIDE 3.37% 418 Goldman Sachs International JPY 4,800,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (3,944) EUR 190,000 12/5/18 3.488% 6 month EUR-EURIBOR-Reuters (10,777) AUD 800,000 (E) 2/14/12 3 month AUD-BBR-BBSW 4.39% (8,366) $453,000 (16,308) 11/12/19 3 month USD-LIBOR-BBA 5.355% 66,189 JPMorgan Chase Bank, N.A. JPY 71,790,000 9/18/15 6 month JPY-LIBOR-BBA 1.19% 16,951 JPY 150,000 9/18/38 2.17% 6 month JPY-LIBOR-BBA (34) JPY 13,500,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (1,096) JPY 18,100,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 415 $1,300,000 11/23/39 4.143% 3 month USD-LIBOR-BBA (28,290) 1,700,000 11/23/19 3.44% 3 month USD-LIBOR-BBA (22,806) JPY 30,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (16,698) $453,000 (16,399) 11/12/19 3 month USD-LIBOR-BBA 5.355% 66,098 Merrill Lynch Capital Services, Inc. JPY 4,800,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (4,109) Merrill Lynch Derivative Products AG JPY 2,400,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (2,196) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 186,000 3/27/14 1.785% Eurostat $836 Eurozone HICP excluding tobacco Goldman Sachs International EUR 310,000 4/30/13 2.375% French Consumer 19,285 Price Index excluding tobacco EUR 310,000 4/30/13 (2.41%) Eurostat (19,020) Eurozone HICP excluding tobacco EUR 310,000 5/6/13 2.34% French Consumer 18,625 Price Index excluding tobacco EUR 310,000 5/6/13 (2.385%) Eurostat (18,490) Eurozone HICP excluding tobacco EUR 250,000 4/23/14 1.67% Eurostat (3,654) Eurozone HICP excluding tobacco EUR 186,000 4/14/14 1.835% Eurostat (510) Eurozone HICP excluding tobacco $710,000 5/18/10 (0.25%) USA Non Revised 15,677 Consumer Price Index- Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Limited Brands, Inc., 6 1/8%, 12/1/12 $ $40,000 12/20/12 (252 bp) $(383) Tyson Foods, Inc., 6.6%, 4/1/16 60,000 12/20/11 (370 bp) (2,403) Tyson Foods, Inc., 6.6%, 4/1/16 60,000 10/20/11 (370 bp) (2,102) Barclays Bank PLC DJ CDX NA IG Series 12 Version 1 Index (22,590) 594,208 6/20/14 (100 bp) (21,795) Citibank, N.A. Masco Corp., 5 7/8%, 7/15/12 100,000 3/20/17 (213 bp) 892 Credit Suisse International DJ CMB NA CMBX AAA Index (4,005) 51,000 2/17/51 (35 bp) 7,324 DJ CMB NA CMBX AAA Index (1,865) 25,000 2/17/51 (35 bp) 3,689 DJ CMB NA CMBX AJ Index (17,362) 54,000 2/17/51 (96 bp) 10,909 Southwest Airlines, 5 1/4%, 10/1/14 25,000 3/20/12 (190 bp) (260) Deutsche Bank AG CBS Corp, 4 5/8%, 5/15/18 70,000 6/20/11 (102 bp) (373) CNA Financial Corp., 5.85%, 12/15/14 135,000 9/20/16 (155 bp) 9,336 DJ CDX NA IG Series 13 Version 1 Index 1,649,000 12/20/14 (100 bp) 2,433 Expedia Inc., 7.456%, 8/15/18 27,000 12/20/13 (310 bp) (2,387) General Electric Capital Corp., 6%, 6/15/12 Aa2 50,000 9/20/13 109 bp (1,750) Hanson PLC., 7 7/8%, 9/27/10 25,000 9/20/16 (255 bp) 100 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2 130,000 2/19/10 153 bp 332 Universal Corp., 5.2%, 10/15/13 25,000 3/20/15 (95 bp) 596 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 10,000 9/20/13 477 bp 710 Goldman Sachs International CNA Financial Corp., 5.85%, 12/15/14 $5,000 9/20/11 (160 bp) 44 DJ CMB NA CMBX AAA Index (1,413) 17,000 2/17/51 (35 bp) 2,363 Pearson PLC., 7%, 10/27/14 100,000 6/20/18 (96 bp) (2,088) JPMorgan Chase Bank, N.A. Cox Communications, Inc., 6.8%, 8/1/28 100,000 3/20/10 (45 bp) (127) DJ CDX NA IG Series 13 Version 1 Index 1,310 916,000 12/20/14 (100 bp) 3,043 Expedia, Inc., 7.456%, 8/15/18 18,000 9/20/13 (300 bp) (1,454) Glencore Funding LLC, 6%, 4/15/14 100,000 6/20/14 (148 bp) 2,738 Lexmark International, Inc., 5.9%, 6/1/13 15,000 6/20/13 (113 bp) 40 Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 5,000 6/20/13 595 bp (118) Merrill Lynch International Computer Sciences Corp, 5%, 2/15/13 30,000 3/20/13 (66 bp) (284) MGM Mirage Inc., 5 7/8%, 2/27/14 51,000 9/20/10 (470 bp) 61 Pearson PLC, 7%, 10/27/14 100,000 6/20/18 (65 bp) 297 Morgan Stanley Capital Services, Inc. DJ CMB NA CMBX AAA Index AA 6,336 90,000 2/17/51 35 bp (13,632) Nalco Co., 7.75%, 11/15/11 Ba2 15,000 3/20/13 460 bp 963 Universal Corp., 5.2%, 10/15/13 75,000 3/20/13 (89 bp) 653 UBS, AG Hanson PLC., 7 7/8%, 9/27/10 55,000 9/20/16 (250 bp) 384 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on securities valuation inputs. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations ARP Adjustable Rate Preferred Stock ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNB Medium Term Notes Class B MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E NPR Nil Paid Rights NOTES (a) Percentages indicated are based on net assets of $17,710,083. (b) The aggregate identified cost on a tax basis is $17,455,379, resulting in gross unrealized appreciation and depreciation of $1,357,005 and $675,271, respectively, or net unrealized appreciation of $681,734. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2009 was $387, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at November 30, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at November 30, 2009. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,910 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $25,985,234 and $23,920,567, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. On November 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At November 30, 2009, liquid assets totaling $20,136,232 have been segregated to cover open certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on ARP, FRB, FRN are the current interest rates at November 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at November 30, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of appoximately $2,300,000 on Purchased options contracts for the period ended November 30, 2009. The fund had an average contract amount of appoximately $7,700,000 on Written options contracts for the period ended November 30, 2009. The fund had an average contract amount of approximately 300 on Futures contracts for the period ended November 30, 2009. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on Total return swap contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $114,800,000 on Interest rate swap contracts for the period ended November 30, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $7,500,000 on Credit default swap contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. As of November 30, 2009, due to a decrease in the fund's net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At November 30, 2009, the fund had net asset position of $169,589 and net liability position of $628,503 on derivative contracts subject to the Master Agreements. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $577,942 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $1,007 $ Common stocks: Basic materials 198,880 18,523 Capital goods 205,277 27,352 Communication services 159,859 35,807 Conglomerates 63,269 8,040 Consumer cyclicals 327,099 65,877 Consumer staples 297,889 55,503 Energy 337,764 55,889 Financial 1,821,757 82,233 Health care 400,094 17,764 Technology 584,120 Transportation 43,621 15,260 Utilities and power 114,864 21,813 Total common stocks Commodity linked notes 93,030 Convertible bonds and notes 1,289,267 Convertible preferred stocks 765,207 Corporate bonds and notes 6,101,640 58,200 Foreign government bonds and notes 200,622 Investment companies 233,771 Mortgage-backed securities 712,031 1 Municipal bonds and notes 21,240 Preferred stocks 9,075 Purchased options outstanding 126,115 Senior loans 1,254 Units 28,665 Warrants Short-term investments 2,064,667 1,472,767 Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of Feburary discounts/ Realized appreciation/ purchases/ and/or out November 28, 2009 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Convertible bonds and notes $36,000 $217 $3 $56,059 $(92,279) $ $ Corporate bonds and notes (232) (8,285) Mortgaged-backed securities $ 1 $1 Units (54,000) $ Totals: $3  Includes $(8,285) related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of February discounts/ Realized appreciation/ purchases/ and/or out November 28, 2009 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $(16,096) related to Level 3 securities still held at period end.  Includes amount receivable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $71,037 $33,697 Foreign exchange contracts 112,150 107,140 Equity contracts 552 56,997 Interest rate contracts 438,488 914,578 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
